AO 72A
(Rev. 8/82)

 

Us ate
In the United States Wistrict ct Const, > at
for the Southern District of Gearaia CQ

‘Brunswick Divisio. MST OP GA

\

Ver nim

WARREN KING,
Petitioner,
Vv. CV 2:12-119

WARDEN,
Georgia Diagnostic Prison,

 

Respondent.
ORDER

Before the Court is Petitioner Warren King’s Amended Petition

for Writ of Habeas Corpus, dkt. no. 29. For the reasons provided

below, King’s Petition is DENIED.
BACKGROUND
The Underlying Crime, Conviction, and Direct Appeal?

Warren King was convicted of malice murder, armed
robbery, burglary, aggravated assault, false
imprisonment, and possession of a firearm during the
commission of a felony. The jury fixed his sentence for
the murder at death after finding the following
statutory aggravating circumstances to exist: the
murder was committed during the commission of the
capital felony of armed robbery and during the

 

1 The Court presumes that the Georgia Supreme Court’s factual findings are
correct unless they are rebutted by clear and convincing evidence. See 28
U.S.C. § 2254(e) (1) (“In a proceeding instituted by an application for a writ
of habeas corpus by a person in custody pursuant to the judgment of a State
court, a determination of a factual issue made by a State court shall be
presumed to be correct. The applicant shall have the burden of rebutting the
presumption of correctness by clear and convincing evidence.”).

 
AO 72A
(Rev. 8/82)

 

commission of a burglary; the murder was committed for
the purpose of receiving money or other things of
monetary value; and the murder was committed by King as
the agent of another, Walter Smith. 0.C.G.A § 17-10-
30(b) (2), (4), (6).

A surveillance camera videotape and witness testimony
identifying the persons recorded on the videotape,
showed that on the night of September 13, 1994, King and —
his cousin, Walter Smith, visited a convenience store in
Surrency, Georgia, at approximately 10:45 p.m. Smith
testified that he found King later that night and that
King suggested they rob the convenience store. Smith
had previously obtained a .380 caliber handgun from a
relative’s home, and, according to Smith’s testimony,
King took the handgun from the seat of Smith’s vehicle
and carried it with him as the two parked and walked to
the convenience store.

Shortly after midnight on September 14, 2000, Karen
Crosby, an employee of the convenience store, set the
store’s alarm, locked the door, and walked toward her
automobile. King and Smith confronted her in the store’s
parking lot, and King ordered her at gunpoint to “give
it up.” Crosby recognized King and spoke to him by
name. Crosby then threw her keys to Smith, who entered
the convenience store as King continued to hold Crosby
at gunpoint. The store’s surveillance camera recorded
Smith entering the store, the sounding of the store’s
alarm, Smith running from the store, and, approximately
twenty-four seconds later, the sound of two gunshots.
King testified, during the sentencing phase, that Smith
yelled at him repeatedly to shoot Crosby but that he,
instead, handed the gun to Smith. However, Smith
testified that, as he was running from the store, he
heard the two shots, turned, and saw Crosby falling to
the ground. Smith also testified that, as he and King
were fleeing the scene, King exclaimed, “I hope I killed
the bitch.”

King v. State, 539 S.E.2d 783, 788-89 (Ga. 2000).

The crimes occurred shortly after midnight on September
14, 1994. King was indicted on October 4, 1994, by an
Appling County grand jury for malice murder, armed
robbery, burglary, two counts of felony murder,

2

 
AO 72A
(Rev. 8/82)

 

aggravated assault, false imprisonment, and possession
of a firearm during the commission of a felony. The
State filed written notice of its intent to seek the
death penalty on January 6, 1995. King’s trial began on
September 14, 1998, and the jury found him guilty of
malice murder, armed robbery, burglary, aggravated
assault, false imprisonment, and possession of a firearm
during the commission of the felony of #£false
imprisonment on September 24, 1998. On September 25,
1998, the jury fixed the sentence for the murder at
death. Also on September 25, 1998, the trial court
ordered the death sentence for the murder and the
following consecutive prison terms for King’s other
crimes: life imprisonment for armed robbery; twenty
years for burglary; twenty years for aggravated assault;
ten years for false imprisonment; and five years for
possession of a firearm during the commission of a
felony. King filed a motion for a new trial on October
28, 1998, and, in an order filed on November 19, 1998,
the trial court directed that the motion be deemed as
timely filed. King amended his motion for new trial on
November 24, 1999, and the trial court denied the amended
motion in an order filed on February 7, 2000. King filed
his notice of appeal on February 28, 2000. His appeal
was docketed in [the Supreme Court of Georgia] on March
29, 2000, and orally argued on July 17, 2000.

Id. at 788 n.1l.

On November 30, 2000, the Supreme Court of Georgia affirmed
the trial court’s decision. Id. at 802. King’s subsequent
petition to the United States Supreme Court for a writ of
certiorari from the Supreme Court of Georgia’s order was also

denied. King v. Georgia, 536 U.S. 957 (2002).

 
AO 7T2A
(Rev. 8/82)

 

Habeas Proceedings

On October 28, 2002, King filed his state habeas petition in
the Superior Court of Butts County (the “state habeas court”),
dkt. no. 25-3 at 2; he subsequently filed an amended petition with
that same court, dkt. no. 19-35. From December 15, 2008 to
December 17, 2008, an evidentiary hearing was held. Dkt. No. 19-
37 at 1. On April 20, 2010, the state habeas court denied King’s
first amended petition. Dkt. No. 25-3 at 73. On July 22, 2010,
King applied to the Georgia Supreme Court for a certificate of
probable cause to appeal the state habeas court’s order. Dkt. No.
25-5. On November 7, 2011, the Georgia Supreme Court summarily
denied King’s application. Dkt. No. 25-10. King again petitioned
the United States Supreme Court for a writ of certiorari, dkt. no.
25-11, and King’s petition was again denied by that Court, King v.

Humphrey, 567 U.S. 907 (2012).

After filing this petition in this Court in 2012, dkt. no. 1,
King filed an amended petition on May 2, 2013, dkt. no. 29. King
filed his initial brief in support of his amended petition on
November 13, 2018, dkt. no. 62; he then filed a corrected brief on
November 19, 2018, dkt. no. 65. The State filed its response on
April 3, 2019, dkt. no. 72. King has since filed his reply, dkt.
no. 78, and a supplemental brief, dkt. no. 79. King’s amended

petition is fully briefed and ripe for review.

 
AO 72A
(Rev. 8/82)

 

DISCUSSION

King’s Amended Petition sets forth nine broad claims (some of
which contain numerous sub-claims), but in his brief in support of
his amended petition, King only presents arguments on four of his
nine claims. King has explicitly withdrawn three of his claims:
Claims Three, Six, and Nine. See Dkt. No. 40. Further, King did
not provide any argument on Claims Seven or Eight in his briefs in
support of his amended petition. Thus, King cannot satisfy his
burden on these claims. The remaining claims, then, are Claims

One, Two, Four, and Five, and they are addressed in turn.
I. Ineffective Assistance of Counsel Claims (Claim One)

As an initial matter, where the state’s highest court issues
an unexplained, summary decision on appeal of a reasoned lower
court decision, “the federal court should ‘look through’ the
unexplained decision to the last related state-court decision that

does provide a relevant rationale.” Wilson v. Sellers, 138 S. Ct.

 

1188, 1192 (2018). “It should then presume that the unexplained
decision adopted the same reasoning.” Id. at 1192. Here, King
applied to the Georgia Supreme Court for a Certificate of Probable
Cause to Appeal after the state habeas court denied his First
Amended Petition for Writ of Habeas Corpus. See Dkt. Nos. 25-4;
25-5. The Georgia Supreme Court then summarily denied King’s

application. Dkt. No. 25-10. The Court thus focuses on the

 
AO 724A
(Rev. 8/82)

 

reasonableness of the state habeas court's decision, even though
it was not the last state-court “adjudicat[ion] on the merits,” 28
U.S.C. § 2254(d). Finally, the Court “presume [s]” that the Georgia
Supreme Court’s summary denial “adopted the superior court’s
reasoning unless the state ‘rebut[s] the presumption by showing
that the [summary denial] relied or most likely did rely on

different grounds.” Raulerson v. Warden, No. 14-14038, 2019 WL

 

2710051, at *5 (llth Cir. June 28, 2019) (quoting Wilson, 138 S.

Ct. at 1192).
A. Standard of Review

“The Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA) requires a prisoner who challenges (in a federal habeas
court) a matter ‘adjudicated on the merits in State court’ to show
that the relevant state-court ‘decision’ (1) ‘was contrary to, or
involved an unreasonable application of, clearly established
Federal law,’ or (2) ‘was based on an unreasonable determination
of the facts in light of the evidence presented in the State court
proceeding.’” Wilson, 138 S. Ct. at 1191 (quoting 28 U.S.C.
§ 2254(d)). Here, King’s claims are controlled by AEDPA. When
determining whether the state habeas court committed either of
these two errors or both, the Court must “‘train its attention on
the particular reasons—both legal and factual-why [the state

habeas court] rejected [King’s] federal claims,’” id. at 1191-92

 
AO72A
(Rev. 8/82)

 

(quoting Hittson v. Chatman, 135 S. Ct. 2126, 2126 (2015)

 

(Ginsburg, J., concurring in denial of certiorari)), and “give
appropriate deference to [the state habeas court’s] decision,” id.
at 1192. “This narrow evaluation is highly deferential, for a
state court’s determination that a claim lacks merit precludes
federal habeas relief so long as fairminded jurists could disagree
on the correctness of the state court’s decision.” Wilson v.

Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th Cir. 2018)

 

(citation and quotation marks omitted). Indeed, the Court must
not ask “whether a federal court believes the state court’s
determination was correct but whether that determination was
unreasonable—a substantially higher threshold.” Id. (citation and
quotation marks omitted). In other words, the Court must “focus
not merely on the bottom line ruling of the decision but on the

reasons, if any, given for it.” Meders v. Warden, Ga. Diagnostic

 

Prison, 911 F.3d 1335, 1349 (llth Cir. 2019). “However, where the
petitioner makes the required § 2254(d) showing as to a state court
decision, we owe no AEDPA deference to that decision and instead
review the claim de novo.” Johnson v. Upton, 615 F.3d 1318, 1329-
30 (llth Cir. 2010). Because the Georgia Supreme Court was the
last court to decide King’s Batson claims in a “decision on the
merits in a reasoned opinion,” the Court “simply reviews the

specific reasons given by [the Georgia Supreme Court] and defers

 
AO 72A
(Rev. 8/82)

to those reasons if they are reasonable.” Wilson, 138 S. Ct. at

1192.

“A state court’s decision is contrary to federal law if it
contradicts the United States Supreme Court on a settled question
of law er holds differently than did that Court on a set of
materially indistinguishable facts—-in short, it is a decision
substantially different from the Supreme Court’s' relevant

precedent.” Cummings v. Sec’y for Dep’t of Corr., 588 F.3d 1331,

 

1355 (11th Cir. 2009) (internal quotation marks and citation
omitted). “A state court’s decision involves an unreasonable
application of federal law if it identifies the correct governing
legal principle as articulated by the United States Supreme Court,
but unreasonably applies that principle to the facts of the
petitioner’s case, unreasonably extends the principle to a new
context where it should not apply, or unreasonably refuses to
extend it to a new context where it should apply.” Id. (internal

quotation marks and citations omitted).

As to factual issues, AEDPA requires the Court’ to
“*presume[ ]’ that the state court’s findings of fact are correct.”

Whatley v. Warden, Ga. Diagnostic & Classification Ctr., No. 13-

 

 

12034, 2019 WL 2536841, at *19 (11th Cir. June 20, 2019) (quoting
28 U.S.C. § 2254 (e)(1)) (alteration in original). King’s

challenges to a decision of the state habeas court that are based

 
AO 72A
(Rev. 8/82)

 

on factual findings “must overcome two hurdles”: (1) King must
show by “‘clear and convincing evidence’” that a particular factual
finding was not correct; and (2) King “must overcome the deference

that we give to the state court’s legal decision under § 2254(d).

Id. (quoting 28 U.S.C. § 2254(e)(1)).

Turning to the elements of an ineffective assistance of
counsel claim, King must establish that his trial counsels’
“‘performance was deficient, and that the deficiency prejudiced
[his] defense.’” Wilson v. Warden, 898 F.3d at 1322 (alteration
in original) (quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003)).
To satisfy the first prong, the deficient performance prong, “a
defendant must show that his counsel’s conduct fell ‘below an
objective standard of reasonableness’ in light of ‘prevailing
professional norms’ at the time the representation took place.”

Johnson, 615 F.3d at 1330 (quoting Bobby v. Van Hook, 558 U.S. 4,

 

? (2009)). Further, “[j]udicial review of a defense attorney's
{performance] is [ ] highly deferential-and doubly deferential
when it is conducted through the lens of federal habeas.”

Yarborough v. Gentry, 540 U.S. 1, 6 (2003). “This is because, as

 

the Supreme Court told us in Strickland, counsel’s performance is
itself due a base level of deference: ‘Judicial scrutiny of
counsel’s performance must be highly deferential.’ When we layer
the ‘deferential lens of § 2254(d)’ atop that first level of

deference, the end result is ‘doubly deferential’ review of

9

 
AO 72A
(Rev. 8/82)

 

counsel’s performance.” Evans v. Sec’y, Dep’t of Corr., 703 F.3d

 

1316, 1333 (11th Cir. 2013) (quoting Strickland v. Washington, 466

U.S. 668, 689 (1984); Knowles v. Mirzayance, 556 U.S. 111, 121 n.2

 

(2009)).

On the other hand, with the prejudice prong, there is (other
than AEDPA deference) no underlying deference and the “question
is, in the end, a legal one.” Id. at 1334. A defendant has been
prejudiced when “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694. “A
reasonable probability is a probability sufficient to undermine.
confidence in the outcome.” Id. “This does not require a showing
that counsel’s actions more likely than not altered the outcome,
but the difference between Strickland’s prejudice standard and a
more-probable-than-not standard is slight and matters only in the

rarest case. Harrington v. Richter, 562 U.S. 86, 111-12 (2011)

 

(internal quotation marks and citation omitted). The likelihood
of a different result must be substantial, not just conceivable.”

Id. at 112.

1. Whether the State Habeas Court Unreasonably Applied
Federal Law by Ignoring Jackson’s Ineffectiveness in
Another Case

King argues that the Court must review his Strickland claims

de novo because the state habeas court unreasonably applied clearly

10

 
AO.72A
(Rev. 8/82)

 

established federal law by finding that another case in which
King’s lead trial counsel, G. Terry Jackson, was found to have
rendered deficient performance had “no bearing on the [state habeas
court’s] determination of performance” in King’s case. Dkt. No.
25-3 at 8n.1. The other case is Terry v. Jenkins, 627 $.E.2d 7
(Ga. 2006). In Jenkins, the petitioner had been convicted in
September 1995 of malice murder, id. at 8, which he committed in
January 1993, Jenkins v. State, 498 5.B.2d 502, 507 (Ga. 1998).
There, the Georgia Supreme Court affirmed a lower state habeas
court’s order that G. Terry Jackson and Kenneth Carswell, Jackson’s
co-counsel, were unconstitutionally deficient by failing to
investigate and establish the petitioner’s main defense during the
guilt/innocence phase. Terry v. Jenkins, 627 S.E.2d 7 (Ga. 2006).
The state habeas court also found in Jenkins that the petitioner’s
trial counsel were “ineffective in investigating and presenting
mental retardation evidence in the guilt/innocence and sentencing
phases or by operating under a conflict of interest” and that “the
prosecution improperly suppressed material evidence.” Id. at 12.
The Georgia Supreme Court, sitting in review of the state habeas
court, did not address these issues because it affirmed the state
habeas court’s holding that Jackson and Carswell were ineffective
by failing to investigate and establish the petitioner’s main

defense during the guilt/innocence phase. Id.

11

 
AQ 72A
(Rev. 8/82)

 

King argues that the state habeas court’s finding that Jenkins
has no bearing on this case unreasonably applied Strickland’s
holding that “(t]he proper measure of attorney performance remains
simply reasonableness under prevailing professional norms .. . .
considering all the circumstances.” Dkt. No. 65 at 130 (quoting
Strickland, 466 U.S. at 688). King elaborates that Strickland
requires courts to “reconstruct the circumstances of counsel’s
challenged conduct.” 466 U.S. at 689. Thus, King argues, a
necessary component of reconstructing the circumstances is
considering Jackson’s unconstitutional performance in another
death penalty case, the timing of which overlapped with the
pendency of King’s case. King argues, then, that the state habeas
court’s failure to take into account Jackson’s prior
unconstitutional performance was an unreasonable application of
Strickland. Such a finding would require the Court to address

King’s Strickland claims de novo. See McGahee v. Ala. Dep’t of

 

Corr., 560 F.3d 1252, 1266 (lith Cir. 2009) (“Where we have
determined that a state court decision is an unreasonable
application of federal law under 28 U.S.C. § 2254(d), we are
unconstrained by § 2254's deference and must undertake a de

novo review of the record.”).

 

2 Jenkins was convicted in September 1995 of malice murder, which he committed
in January 1993. Jenkins, 498 S.E.2d at 507. Karen Crosby was murdered
September 14, 1994. King was arrested the same month—September of 1994. King
was not tried and convicted until September 1998.

12

 
AO 72A
(Rev. 8/82)

 

The state habeas court’s finding that Jenkins did not affect
its decision on King’s Strickland claims was not an unreasonable
application of federal law. As the Supreme Court and Eleventh
Circuit have repeatedly recognized, “the Strickland test of
necessity requires a case-by-case examination of the evidence.”

Johnson v. Secretary, DOC, 643 F.3d 907, 931 (11th Cir. 2011)

 

(quoting Cullen v. Pinholster, 563 U.S. 170, 196 n.17 (2011)). As

 

Strickland states, “a court deciding an actual ineffectiveness
claim must judge the reasonableness of counsel’s challenged
conduct on the facts of the particular case, viewed as of the time
of counsel’s conduct.” Strickland, 466 U.S. at 690. Thus, it is
the evidence “in each case” that must be examined. Johnson, 643
F.3d at 931. Because Strickland repeatedly instructs that
deficiency must be determined by focusing on the facts of the
particular case, the state habeas court’s finding that Jackson’s
deficient performance in a separate case “ha[d] no bearing” on
King’s case, dkt. no. 25-3 at 8 n.1, is not an unreasonable
application of federal law. In other words, a reasonable
interpretation of Strickland is that the facts of Jenkins, a
separate case, did not impact the facts of King’s case, and, thus,

that deficient performance in the former should not be considered

13

 
AO 72A
(Rev, 8/82)

 

when determining whether deficient performance occurred in the

latter.3

2. The State Habeas Court’s Discussion of King’s Trial
Counsel’s Experience

King also argues that he is entitled to de novo review of his

Strickland claims because the state habeas court relied on

Jackson’s “purportedly ‘extensive experience in the representation
of capital defendants’ to bolster the presumption that Mr. King’s
counsel had performed competently.” Dkt. No. 65 at 131-32 (quoting
Dkt. No. 25-3 at 9-10). King cites to case law establishing the
proposition that counsel may be found ineffective in a particular

case even if that counsel had extensive experience.

King’s argument fails for numerous’ reasons. First,
irrespective of whether experience is dispositive on the question
of trial counsel’s effectiveness, experience can at least bolster
the presumption that a trial counsel’s conduct was objectively
reasonable. King points to case law to establish that
“(e]xperience is no guarantee of effectiveness.” Dkt. No. 65 at

132 n.56. Then, King argues that based on this case law, the state

 

3 The Court notes that an “incorrect” or “erroneous” application of federal law

 

is not necessarily unreasonable. See Williams v. Taylor, 529 U.S. 362, 412
(2000) {“[A]n unreasonable application of federal law is different from an
incorrect or erroneous application of federal law.”) (O'Connor, J., concurring).

Thus, even if the state habeas court was incorrect in failing to consider
Jackson’s conduct in Jenkins, such failure was not an unreasonable application
of clearly establish federal law. To be clear, the Court has no opinion on
whether the state habeas court’s decision was correct or incorrect.

14

 
AQ 72A
(Rev. 8/82)

 

habeas court improperly bolstered the presumption that King’s
trial counsel performed competently. These two propositions are
not mutually exclusive: a trial counsel with extensive experience
can be presumed to have acted reasonably, but that presumption can
be rebutted. Thus, King has not shown that a presumption of
effectiveness based on experience is improper based on case. law

stating that experience is no guarantee of effectiveness.

Second, King has not shown that the state habeas court
bolstered the presumption that King’s trial counsel was competent
by relying on trial counsel’s experience. The record shows only
that the state habeas court discussed King’s trial counsel's
experience. Finally, the Eleventh Circuit has stated that “[w]hen
courts are examining the performance of an experienced trial
counsel, the presumption that his conduct was reasonable is even
stronger.” Lawrence v. Sec'y, Fla. Dep't of Corr., 700 F.3d 464,
478 (llth Cir. 2012) (alteration in original) (quoting Chandler v.
United States, 218 F.3d 1305, 1316 (11th Cir. 2000) (en banc));

see also Fugate v. Head, 261 F.3d 1206, 1216 (11th Cir. 2001)

 

(finding that the presumption that “counsel’s conduct falls within
the wide range of reasonable professional assistance . . . is even
stronger when the reviewing court is examining the performance of
an experienced trial counsel”). Thus, the state habeas court’s
discussion of Jackson’s experience was proper. For these reasons,

the state habeas court’s discussion of King’s trial counsel’s

15

 
AO 72A
(Rev. 8/82)

 

 

experience (and any reliance on the trial counsel’s experience to
bolster the presumption in favor of competency) was not an

unreasonable application of clearly established federal law.

Because King has failed to establish that AEDPA deference
does not apply, the Court will apply AEDPA deference to his

Strickland claims.
B. Trial Counsel Failed to Retain a Crime Scene Expert

King argues that his trial counsel performed deficiently by
failing to retain or even consult a crime scene reconstruction
expert—even though such an expert was recommended to trial counsel
by the Multi-County Public Defender. Indeed, before trial, the
Multi-County Public Defender’s office faxed to King’s lead
counsel, G. Terry Jackson, the curriculum vitae of a crime scene
reconstruction expert and two ballistics/firearms experts. Dkt.
No. 21-6 at 19-28; Dkt. No. 19-40 at 91. King argues that his
trial counsel were deficient in this respect because a crucial
issue at trial was a 24-second delay from when Walter Smith exited
the convenience store to the first gunshot being heard on the
surveillance tape. While King acknowledges that Jackson cross-
examined Smith on this issue at trial, attempting to discredit
Smith’s testimony on what occurred, King argues that he was
deficient because a crime scene expert would have been much more

powerful and persuasive to the jury. Further, he argues that even

16

 
AO 72A
(Rev. 8/82)

 

if his trial counsel retained experts to testify as to the angle
and trajectory of the bullets (as they attempted to do), such
expert testimony would have done nothing to exploit the 24-second
delay that was crucial to discrediting Smith’s testimony. In other
words, King argues that even if his trial counsel had retained a
firearms/ballistics expert, his trial counsel would have still
been unconstitutionally deficient by failing to also retain a crime

scene reconstruction expert.

The state habeas court found that King’s trial counsel did
not perform deficiently by failing to contact the crime scene
reconstruction expert who was recommended by the Multi-County
Public Defender office. The state habeas court first reasoned
that trial counsel contacted other experts, including
firearms/ballistics experts, so their failure to contact the crime
scene expert was not deficient. See Dkt. No. 25-3 at 31 (“{T]lo be
effective, counsel is not required to pursue every path until it

bears fruit or until all hope withers[.]”); see also Lovett v.

 

State of Fla., 627 F.2d 706, 708 (5th Cir. 1980) (same). The state
habeas court also found that trial counsel were not deficient in
failing to retain a crime scene expert because it found that the
24-second time lapse was obvious from the surveillance tape, that
Jackson suggested to the jury through cross-examination of Smith
and other witnesses that it was impossible for the crime to have

occurred the way Smith testified that it occurred, and that for

17

 
AO 72A
(Rev. 8/82)

 

these two reasons a lay person could have understood the
significance of the time lapse such that this “was not the type of

evidence that would require expert testimony.” Id. at 32.

Considering that “[e]ven a dozen years before there was any
AEDPA deference, the Supreme Court noted that ‘strategic choices
made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable,’” Nance v.

Warden, Georgia Diagnostic Prison, No. 17-15361, 2019 WL 1907856,

 

at *3 (llth Cir. Apr. 30, 2019) (quoting Strickland, 466 U.S. at
690), the Court cannot say that the state habeas court’s
determination was unreasonable. King’s trial counsel's
investigation of the issues surrounding the circumstances of the
shooting, including the implausibility of the timing of Scott’s
version of events, was thorough. King’s trial counsel made
significant efforts to retain a ballistics expert but was unable
to secure the necessary funding. Further, King’s lead trial
counsel, Jackson, testified that he “cross-examined the heck” out

of Smith. Dkt. No. 21-10 at 33. Indeed, the trial transcripts

 

4 King’s trial counsel retained one expert, Dr. Sandra Conradi, to testify on
the angle of the shot that killed the victim and had requested and obtained
funds for a ballistics and firearms expert, Rees Smith. Nevertheless, Rees
Smith accepted a position with the Fulton County Solicitor'’s Office and did not
complete any work on the case. Jackson, in a letter dated April 21, 1997,
informed the trial judge of Smith’s recusal and the fact that Jackson “still
need[ed] a ballistics expert.” Dkt. No. 22-26 at 27. Jackson’s co-counsel
George Hagood soon after informed Jackson that he had “exhausted [their] sources
trying to find [them] a firearms expert that will test for the moneys already
approved,” and that with the trial judge “in the frame of mind he is now,
[Hagood did] not see [the trial judge] approving additional funds .. . to get
an expert to verify the GBI’s testing.” Dkt. No. 22-17 at 12.

18

 
AO 72A
(Rev. 8/82)

 

show that Jackson intensely cross-examined Smith on the
implausibility of the timing of his version of events. See Dkt.
No. 18-3 at 133-46... Thus, King’s trial counsel were aware of this
issue and still decided not to retain a crime scene expert but
instead attempted to retain a ballistics expert. Accordingly,
because King’s trial counsel made an informed, strategic decision
to not retain a crime scene expert, the state habeas court’s
holding that King’s trial counsel were not constitutionally
deficient for their strategic decision was not unreasonable—
especially given the “doubly deferential” procedural posture

applicable here. Yarborough, 540 U.S. at 6.

C. Trial Counsel Failed to Develop and Present to the Jury
Information of Mental Impairments in Members of King’s Immediate
Family

King next argues that his trial counsel performed deficiently
(and presumably that the state habeas court’s finding to the
contrary was unreasonable) by failing to develop possible mental
impairments in members of King’s immediate family. First, King
establishes that training manuals instruct capital defense
attorneys to inquire into a defendant’s family members’ medical
and criminal backgrounds, “with a particular focus on any mental
disorders for which family members have been diagnosed or merely

suspected of having.” Dkt. No. 65 at 217. Second, King notes

that his trial counsel were on notice that King’s family had a

19

 
AO 72A
(Rev. 8/82)

 

history of mental impairments and that such evidence was important
to rebutting the State’s anticipated malingering allegation and to
establishing that King had a mental impairment. Third, King argues
that evidence showing that King’s family members had mental
impairments was readily available. Finally, King argues that his
trial counsel’s “failure to follow up on the red flags indicating
a significant family history of mental illness .. . Clearly fell
below reasonable attorney performance.” Id. at 219; see also id.
at 218 (arguing that “the failure [of King’s trial counsel] to
develop and present readily available evidence of a family history
of mental illness was unreasonable attorney performance which
prejudiced the defense”). King goes so far as to argue that
“nothing was done by the defense to develop this critical evidence”

that King’s family had a history of mental illness. Id. at 219.

In support of his position, King first provides testimony
from his sister Juanita King showing that she, her mother, and her
half-brothers had symptoms of mental illness. Regarding King’s
mother, Juanita King testified that their mother would often see
people that were not there and call the names of people who did
not exist. Dkt. No. 19-37 at 40. Juanita King testified that
this behavior “started happening frequently” when she, Juanita,
was in her early twenties. Id. Juanita King also testified that
beginning in her childhood and continuing after King’s trial she

would hear voices that she would talk to and that she would

20

 
AO 72A
(Rev. 8/82)

 

experience paranoia. Id. at 53-54. Turning to her brothers,
Juanita King testified that her half-brother, Edert (or Elwood),
would bust out grinning and giggling and “would just continually
shake. He just [could not] stop it.” Id. at 43. Finally, Juanita
King testified that her other half-brother, Henry, would act like
he was talking to someone who was not there. Id. Next King
provides testimony from his brother, Andy King, Ur., about Andy's
struggles with mental illness. Andy King, Jr., testified that he
heard voices while in prison telling him to cut and kill himself
and that he acted on these voices by trying to cut himself but was
stopped by guards. Id. at 90. Andy King, Jr., further testified
that he has since been diagnosed with paranoia and schizophrenia.
Id. at 91. Again, King argues that his trial counsels’ failure to

develop and present this evidence constituted deficient

performance.

The state habeas court’s bottom line ruling is that King
“failed to prove that trial counsel were deficient in their
investigation or presentation of the chosen mental health
testimony.” Dkt. No. 25-3 at 52. The state habeas court’s
reasoning was: (1) “that trial counsel spoke with family members,
[and] obtained all available medical and mental health records,”
id. at 53; (2) that “trial counsel were not ineffective as they
provided their experts with the means available to them to uncover

a detailed family history,” id. at 54; and (3) that King and

21

 
AO 72A
(Rev. 8/82)

 

Juanita King “did not reveal a detailed history of mental illness

or abuse within the family,” id. at 55.

The Court finds that King has failed to meet his burden of
showing that no fair-minded jurist could agree with the state

habeas court’s decision. See Hosley v. Warden, Ga. Diagnostic

 

Prison, 694 F.3d 1230, 1257 (11th Cir. 2012) (“In our en banc
decision in Hill we phrased this standard ‘more simply and maybe
a little more clearly: if some fairminded jurists could agree with
the state court's decision, although others might disagree,
federal habeas relief must be denied.’” (quoting Hill v. Humphrey,
662 F.3d 1335, 1346 (11th Cir. 2011))). King utilizes the
testimony of his sister, Juanita King, to show that she, King’s
mother, and King’s half-brothers, Edert and Henry, had signs of

mental illness. King argues that this testimony thus shows that

King’s immediate family had a history of mental illness.

Nevertheless, the state habeas court found that King’s trial
counsel were not deficient in failing to elicit this testimony
from Juanita King or King himself because trial counsel and Dr.
Dickinson interviewed Juanita King and King numerous times, but
neither Juanita King nor King revealed this family history of
mental illness. First, investigator David Arsenault interviewed
Juanita King, who provided him with information on potential
witnesses. See Dkt. No. 22-16 at 87-92. Second, Jerry Caldwell,

who was initially appointed as second chair but later withdrew as

22

 
AO 72A
(Rev. 8/82)

 

counsel because he took a job with the Attorney General’s Office,
conducted an extensive interview with [King] four months after his
arrest. See Dkt. No. 22-24 at 110-75. One of the topics Caldwell
explored with King was King’s family and home life. Id. at 120-
24. Third, according to Jackson, Hagood “spent a good bit of time”
with Juanita King. Dkt. No. 21-10 at 48. Jackson also testified
that Hagood “went down to see [Juanita] several times.” Dkt. No.
19-40 at 44. Hagood testified that he personally picked up Juanita
King from her house in Surrency and drove her to Savannah to
interview with one of the defense’s mental health experts,
Dr. Dickinson. Dkt. No. 21-10 at 141-42. Hagood also testified
that he interviewed Juanita himself. Id. at 123. Critically,
Hagood was aware of the importance of showing a family history of
mental illness, and he testified to the lengths to which he went
in order to develop such evidence. Id. at 140-46; Dkt. No. 21-11
at 1-2. Hagood also testified to the defense team’s efforts to
develop and then present records to Dr. Dickinson to aid in
Dr. Dickinson’s evaluation of King. Dkt. No. 21-10 at 143-46;
Dkt. No. 21-11 at 1-2. Finally, Hagood and another associate from
Jackson’s firm interviewed Andy King, Jr. Dkt. No. 21-6 at 13-
16. While the contents of that interview focused on the
circumstances of the crime, the state habeas court’s factual
finding-that King and Juanita King never revealed “a detailed

history of mental illness or abuse within the family,” dkt. no.

23

 
AO 72A
(Rev. 8/82)

 

25-3 at 55, even though both were interviewed on this topic many
times—remains unrebutted. In short, King has not met his burden
under the AEDPA. Indeed, the state habeas court’s bottom-line
ruling and the reasons given for it have not been rebutted but are

instead supported by the record.°®

D. Trial Counsel Failed to Present to the Jury Certain
Evidence Regarding King’s Mental Health Causing Accusations
of Malingering to be Unrebutted

1. Trial Counsel Failed to Inform the Jury about King’s
Psychotic Episode at the Wayne County Jail

On October 16, 1995, at 8:00 a.m., King was placed on suicide
risk watch at the Wayne County Jail. Dkt. No. 20-3 at 37. The
suicide-risk-watch log notes that King was “sitting on [the] floor
talking to himself and shaking.” Id. at 38. On that day, King
was seen by counselors of Pineland Mental Health Services. Dkt.
No. 21-5 at 43. When seen by the Pineland counselors, King was
brought to an office. Id. In the office, he would not respond to
questions. Id. At one point, he was staring at the warden, but
he turned to look at another counselor when the warden spoke about
the other counselor. Id. The counselor noted that he was suicidal
and diagnosed him with a “[p]sychotic disorder NOS” (not otherwise

specified). Id. at 45. -The notes by the counselors also stated

 

5 Notably, King’s reply brief does not focus on the state habeas court’s factual
findings or decision but, instead, exclusively addresses the Respondent's
arguments on this claim. See Dkt. No. 78 at 40-44.

24

 
AO 72A
(Rev. 8/82)

 

 

that King “had been acting strangely for the past several weeks,
i.e. talking to himself.” Id. at 43. That morning he was talking
to himself “saying things like, ‘[iJt’s time to die, come on out’
etc.” Id. Finally, the notes stated that King was put on suicide
watch and into isolation that morning and that since going into
isolation he had not spoken, eaten, drank, or requested to go to

the bathroom. Id.

On October 17, 1995, Dr. Hargett of the Wayne County Jail
noted at 11:38 a.m. that King had not eaten or drank since the
early morning of October 16 and that ‘total communication was
suspended. Dkt. No. 20-3 at 41. Dr. Hargett described that King
would often sit “in semi fetal position with repeated bobbing of
head and infantile type crying with catatonic like position
attitude and stations.” Id. Further, a Pineland counselor noted
at 1:20 p.m. that he or she received a call from Dr. Hargett who
said King continued to not eat, drink, or talk. Dkt. No. 21-5 at
44. Soon after that note was drafted, King was admitted to the
Appling General Hospital at 1:45 p.m. Dkt. No. 20-3 at 30. The
admittance note stated that King was housed at the Wayne County
Jail where he had exhibited catatonic symptoms since October 16,
1995. Id. at 35. It also stated that he had not eaten since that
time. Id. At the hospital, a Dr. Gene Graham diagnosed King with

“[a]cute hysteria” and “[{a]cting out.” Dkt. No. 20-3 at 30. That

25

 
AQ 72A
(Rev. 8/82)

 

record noted that King was admitted with the diagnosis of acute

hysteria. Id.

On October 18, a nurse’s note at 7:50 a.m. stated that King
was unresponsive to painful stimuli, looked straight out in front
of himself, and avoided all eye contact. Id. at 59. Later at
10:15 a.m. the same day, a nurse noted that King was being given
a bed bath when he asked for a nurse; the nurse giving the bath
said “I am the nurse,” and King responded: “I want to call my
lawyer.” Id. at 59. On that day, Dr. Graham noted that King was
given I.V. fluids and he ordered that King be transferred back to
jail. Id. at 34. A note titled “Discharge Plan” stated that King
was discharged on October 18, 1995 to go back to the Appling County

Jail. Id. at 52.

King describes these events as a “harrowing mental breakdown”
and argues that his trial counsel were defective in failing to
present this evidence to the jury. Dkt. No. 65 at 163. By
presenting this evidence to the jury, King argues, the defense
would have successfully rebutted the prosecution’s malingering
argument because “[i]t is simply more difficult to believe” that
King was faking his symptoms by not eating, drinking, or using the

restroom. Id.

The state habeas court’s bottom-line decision that King’s

trial counsel were not deficient in their presentation to the jury

26

 
AO 72A
(Rev. 8/82)

 

during the guilt/innocence phase is not unreasonable. Turning the
Court’s attention to the reasons given for this bottom-line
decision, the state habeas court—after thoroughly discussing and
detailing trial counsel’s presentation of the evidence during the
guilt-innocence phase of the trial—-reasoned that King’s trial
counsel “presented a cohesive theory for the guilt/innocence phase
of trial,” which included “presenting evidence to the jury that
[King] was mentally retarded” and “present[ing] the testimony of
two thoroughly experienced and prepared mental health experts to
support this theory.” Dkt. No. 25-3 at 31. For this claim, King
has not shown or even argued that the state habeas court’s decision
involved an unreasonable application of clearly established
federal law or was based on an unreasonable determination of the
facts in light of the evidence. Instead, King has merely repeated
the same arguments, almost verbatim, that King set forth in his
post-hearing brief in the state habeas court, which of course was
not constrained by AEDPA. Compare Dkt. No. 24-28 at 63-65, with
Dkt. No. 65 at 161-63. Having rejected King’s arguments that the
Court should review King’s Strickland claims de novo, see supra
I.A., the Court must analyze this claim through the lens of AEDPA.
King, however, has not identified how the state habeas court’s
decision violated AEDPA. Because King has not met his burden under
28 U.S.C. § 2254(d)(1) or {d)(2), the petition with respect to

this claim is due to be denied.

27

 
AO 72A
(Rev. 8/82)

 

2. King’s Evaluations at Central State Hospital

After the incident leading to King’s hospitalization at

“Appling General Hospital in October 1995, the prosecutor moved for

and the trial court ordered that King be evaluated at Central State
Hospital for competency to stand trial. Dkt. No. 20-7 at 30-33.
On October 27, 1995, King was admitted to Central State Hospital,
where he would stay until he was discharged to the Appling County
Jail on November 22, 1995. Id. at 5. Ultimately, four different
doctors evaluated King in some capacity. First, Dr. Mike Whang
evaluated King when he was first admitted to Central State. Then,
Dr. Anita-Rae Smith evaluated King and diagnosed his condition.
Third, Dr. Donald Gibson evaluated King but only on the narrow
issue of whether King was competent to stand trial. Finally, Dr.
Tirath Gill prepared King’s final summary and included his own
diagnoses of King, but it is unclear whether Dr. Gill saw King

before making his diagnoses.

The admitting physician at Central State was Dr. Mike Whang.
Id. at 18. He diagnosed King with “Schizophrenia, Undifferentiated
Type, Unspecified.” Id. Dr. Whang’s mental status examination
reportedly stated that King was “in no acute distress” and was
“alert and tense.” Id. at 21. Nevertheless, King laughed

inappropriately, presented with delusions and hallucinations, and

responded to voices telling him to kill himself. Id. Regarding

28

 
AO 72A
(Rev. 8/82)

 

his intellectual ability, while his memory was intact and he was
“well oriented in three spheres,” “(h]is general intellectual
functioning [was] below the average,” and his “[r]Jeasoning and
judgment [were] [imp]aired.” Id. The admission note by Dr. Whang
also reportedly stated that King’s speech was “normal in quantity,
soft and quiet; [that he] is able to carry brief conversation but
exhibits poor concentration and comprehension.” Id. at 10. King
was also noted to have delusions and hallucinations, as well as

voices in his head that told him to kill himself. Id. Along this

line, King also stated that he saw warriors. Id.

Within: 48 hours of King’s admission, Dr. Anita-Rae Smith saw
King. Dkt. No. 19-38 at 6. Dr. Smith was a Forensic Psychiatrist
with the Forensic Services Division. Dkt. No. 20-7 at 10. When
evaluating King, Smith did not have the benefit of any background
materials about King’s life that would typically be provided by
the defense, the prosecution, or the referring court. Dkt. No.
19-38 at 11. Instead, Dr. Smith had only the background
information that King provided and some progress notes from Dr.
Donald Gibson stating that King had been exhibiting strange
behavior in jail, such as “sit[ting] in the corner crying.” Dkt.

No. 20-7 at 9.

Turning to Dr. Smith’s Medical-Behavioral Assessment and

History report, she noted in the Developmental/Past History

29

 
AO 72A
(Rev. 8/82)

 

section that King did not know whether he was a full-term or a
premature baby, whether he had any birth injuries or defects,
whether he was immunized, whether he ever had mumps, measles,
chickenpox, or any other childhood illness, or when he began to
walk, talk, or became potty trained. Dkt. No. 20-7 at 10. Further,
King denied knowing anything about his childhood, his educational
history, his work history, his religious history, his sexual
history, or whether his family had any history of mental illness
or serious physical illnesses. Id. King also denied ever using
drugs or alcohol. Id. Under the section “rehabilitation

potential,” Dr. Smith noted that King was “[v]ery guarded.” Id.

Dr. Smith noted that King “seemed to be playing games, would
not respond to the questions, [and] said that he did not know
anything that was being asked of him.” Dkt. No. 20-7 at 10. Along
this line, Dr. Smith observed that King seemed to be “laughing to
himself,” and that he “voluntarily appeared to [be] laughing to
himself and acting in an inappropriate manner.” Id. Under the
“diagnosis” subsection, Dr. Smith diagnosed King under “Axis I” as
malingering but also noted to “[rJule out Psychotic disorder,”
meaning that it was questionable whether he had a psychotic
disorder such that it needed to be ruled out. Id.; Dkt. No. 19-
38 at 10. Under “Axis II,” Dr. Smith diagnosed King with

“[a]ntisocial personality disorder.” Dkt. No. 20-7 at 10.

30

 
AO 72A
(Rev. 8/82)

 

Dr. Smith also completed a “Mental Status Exam.” Dkt. No.
20-7 at 11-12. Under the subsection “Attitude,” Dr. Smith stated
that King “presents as though he is malingering, manipulative,
pretending, laughs to himself inappropriately, responds poorly to
questions and was not cooperative.” Id. at 11. Under “Use Of
Language,” Dr. Smith stated that King’s “communication was good
when he decided to cooperate.” Id. Under “Hallucinations,”
Dr. Smith noted that King was “having auditory hallucinations and
seeing warriors that no one else sees,” but Dr. Smith found that
King “was not descriptive of the warriors or descriptive of the
visual hallucinations.” Id. King was also noted as having been
“oriented as to person, place, time and legal situation” and “was
functioning [at] below average intelligence.” Id. Regarding
“Reality Reasoning and Judgment,” King “had only fair reality
testing” and “limited insight and poor judgment.” Id. at 12.
Dr. Smith’s final diagnoses were the same: Dr. Smith diagnosed
King under “Axis I” as malingering and also noted to “[r]jule out
Psychotic disorder”; and under “Axis II,” Dr. Smith diagnosed King
with “[a]ntisocial personality disorder.” Id. Dr. Smith testified
at the evidentiary hearing in the state habeas court that the
malingering diagnosis went “toward the diagnosis of a perhaps
borderline or mild mental retardation or to a psychotic diagnosis.”

Dkt. No. 19-38 at 13-14.

31

 
AO 72A
(Rev. 8/82)

 

Turning to the purpose for King’s transfer to Central State,
King was interviewed by the Forensic Evaluation Team on October 31
and November 14, 1995 to determine whether he was competent to
stand trial. Dkt. No. 20-7 at 13. Dr. Donald Gibson completed
the report, and he reported that King was found to be competent to
stand trial. Id. at 15. Under the subsection “Mental Status
Examination,” Dr. Gibson reported:

At the time of admission on mental status examination,
he was alert, oriented and appeared cooperative. [King]
would not answer all questions but admits to a history
of auditory hallucinations since childhood. He was
vague about the contents of the hallucinations except to
reveal that lately they have been telling him to kill
himself. He reports visual hallucinations of a warrior
but was again not very forthcoming about the details.
It is significant that prior to his transfer to this
facility he had been tearful, laughing inappropriately

and expressing suicidal ideation. On interview, his
affect was appropriate to his mood which he described as
good. He denied suicidal or homicidal ideation. He

did, however, sometimes laugh inappropriately and his
affect was sometimes not appropriate to the
conversation. He was able to abstract. His judgment
and insight were poor. He could not or would not perform
simple calculations. His recent and remote memory were
intact. His speech was normal in rate and rhythm.
Id. at 14.
On November 22, 1995, King was discharged from Central State.
Id. at 5. The final summary report was created by Dr. Tirath Gill.
Id. at 8. Dr. Gill was also a forensic psychiatrist in the forensic
division. Dkt. No. 19-37 at 157. Dr. Smith would have created

the final summary, but she was likely absent when King was

discharged. Dkt. No. 19-38 at 13-14. According to Dr. Smith, Dr.

32

 
AO 72A
(Rev. 8/82)

 

Gill took her evaluation, “added a little to it at the end,” and
came “up with his own diagnosis.” Id. at 15. The “little” that
Dr. Gill added was to note under the section “Course of Patient

with Regard to Each Clinical Problem” that King’s first problem of

“[La]Jltered sensory perception related to disturbance in thought

evidence by auditory hallucinations . . . was resolved as he did
not have any thought disorder and was felt to be malingering and
improved without any medications.” Dkt. No. 20-7 at 7. Under
“Final Diagnosis,” the only change Dr. Gill made to Dr. Smith’s
diagnoses is that Dr. Gill removed “[r]ule out psychotic disorder.”
Compare id. at 8 with Dkt No. 20-7 at 12. Dr. Smith testified
that thought disorders are “a category of mental illness that
involve a break with reality, where a person is having experiences

or thoughts that aren’t real.” Dkt. No. 19-39 at 19.

Even though Dr. Gill found that King’s problem of altered
sensory perception was resolved, Dr. Smith testified at the state
habeas evidentiary hearing that the fact that King stabilized does
not rule out a psychotic disorder. Dkt. No. 19-38 at 16-17.
Dr. Smith elaborated that a person with a psychotic disorder may
have stabilized at Central State because it is a more relaxed
environment than a jail; the more relaxed environment can help the
patient “go into the flight of reality.” Id. at 17. Thus, if Dr.
Smith had completed the final summary, she would have still

included “rule out psychotic disorder.” Id. at 16.

33

 
AO 72A
(Rev. 8/82)

 

As to his stint at Central State Hospital, King argues that
his trial counsel were deficient in two intertwined respects.
First, King argues that his trial counsel were deficient in failing
to provide the Central State doctors with other available evidence
showing King was mentally impaired. Second, King argues that his
trial counsel were deficient by failing to speak with the Central
State doctors and elicit information from them regarding their
evaluations of King. These alleged deficiencies are connected by
King’s factual representation that his trial counsel never
contacted the Central State doctors who evaluated King.
Presumably, King also argues that the state habeas court’s
determination that King’s trial counsel were deficient in neither

respect was unreasonable.

Regarding the first deficiency, King argues that his trial
counsels’ failure to provide the Central State doctors with
background information, which would have fully informed their
evaluations, fell below the prevailing norms of capital defense
representation. In support, King points to Dr. Smith’s testimony
that the doctors at Central State “{u]sually” got a package of
information regarding a patient from the prosecution and defense.
Dkt. No. 19-38 at 11. Nevertheless, Dr. Smith then immediately
stated that “[s]lometimes we do, and sometimes we don’t.” Id.

Dr. Smith later clarified that “[m]lost of the time” attorneys

provided background information, but that “sometimes the attorneys

34

 
AO 72A
(Rev. 8/82)

 

didn’t.” Id. at 22-23. Dr. Gibson also testified at the state
habeas evidentiary hearing that it was “most definitely” “{mJore
likely” that he would be provided with background information by
defense attorneys in death penalty cases. Dkt. No. 19-40 at 13.
Notably, King does not explain how or argue that the state habeas

court’s decision violated either § 2254(d)(1), (da) (2), or both.

Regarding the second deficiency, King argues that his trial
“counsel had a duty to do everything reasonably likely to uncover
evidence to rebut the anticipated argument by the state that” King
was malingering. Dkt. No. 65 at 170. Further, King argues that
under the prevailing norms of capital defense in Georgia such
reasonable efforts “included contacting the doctors at Central
State to discuss their diagnosis and provide helpful information.”
Id. Along this line, King argues that even if his trial counsel
made the strategic decision to not provide the Central State
doctors with information, they were still deficient in failing to
at least contact the Central State doctors and gain information
from them that could have helped rebut the malingering diagnosis.
King continues that “[Le]ven a cursory review of the Central State
records indicates that making contact with the Central State
doctors ‘would [not] have been fruitless.’” Dkt. No. 65 at 173
(quoting Wiggins, 539 U.S. at 525) (alteration provided by King).

In support, King points to the state habeas evidentiary hearing

35

 
AO 72A
(Rev. 8/82)

 

where Dr. Gibson testified that he did not agree with the

malingering diagnoses of the other Central State doctors.

The state habeas court found with regard to these alleged
deficiencies that King’s trial counsel were not deficient because
they “independently gathered all records relevant to [King’s]
background and obtained their own independent mental health
evaluation.” Dkt. No. 25-3 at 59. In addition, the state habeas
court found that “trial counsel would not want to potentially open
the door for an even more aggravating diagnosis by providing more

information to the State’s potential experts.” Id. at 60.

The state habeas court’s decision does not violate
§ 2254(d) (1) or (d)(2) considering Jackson’s testimony at the
state habeas evidentiary hearing. First, Jackson testified that
he did not know whether he called the Central State doctors. See
Dkt. No. 19-40 at 111 (“I don’t know if I called them. I don’t
know.”). Second, Jackson testified that he “called Central State
doctors before, and they are the most high and mighty people you’1l
ever talk to [ ] in your life.” Id. at 110-11. He stated that he
had “called them [in the past] and gotten that kind of reaction.”
Id. at 111. As to Jackson's experience of providing Central State
doctors with information on his clients, Jackson testified that
“{s]ometimes” he would provide them with information, but that it

“depends on what the information is.” Id. at 54. He continued:

36

 
AO 72A
(Rev. 8/82)

 

“Tf it had something to do with his psychiatric and it didn’t have
any detrimental information and I had the opportunity, then I
would. Not that they would look at it. You get the reports and
they’re like they change the name and age and everybody’s fine.”
Id. at 54-55. Finally, the record shows (from notes that Jackson
placed in King’s Central State records) that Jackson reviewed

King’s Central State records.

Taking these facts together, they show that Jackson was aware
of King’s time at Central State and those doctors’ evaluations and
diagnoses, that Jackson ‘had dealt with Central State doctors
several times while representing others, that Jackson’s
experiences dealing with Central State doctors were very negative,
that Jackson would have (and may have in King’s case) provided the
Central State doctors with information on King if that information
would not have been detrimental to King, and that Jackson may have
contacted the Central State doctors in King’s case. King, then,
has not even shown that his trial counsel did not contact the
Central State doctors, which is the core factual basis of these
claims. Further, Jackson had a strategic reason, based on
experience, for not sharing what he deemed to be detrimental
information with the Central State doctors. Indeed, Jackson
testified that he would provide Central State doctors with
information when he deemed it appropriate. For these reasons,

King has fallen short of his burden of showing that no fairminded

37

 
AO 724
(Rev. 8/82)

 

jurist could agree with the state habeas court’s decision that
King’s trial counsel were not deficient with respect to giving and

receiving information from the Central State doctors.
E. The Gateway Records

King next argues that his trial counsel were
unconstitutionally deficient by failing to provide the Central
State doctors, King’s experts, and the jury with the Gateway
Records. On July 24, 1997, King completed an intake assessment at
the Gateway Center for Human Development. Dkt. No. 20-7 at 47-48.
The “Individualized Service Plan” completed by King’s case
coordinator at Gateway stated that Gateway was to provide King
with individual counseling, psychiatric evaluation, and a
medication evaluation. Dkt. No. 20-8 at 1. King’s intake
assessment on July 24, 1997 lasted for 1.5 hours. Id. at 2. King
next came to Gateway on August 6, 1997, when he was evaluated for
a total of fifteen minutes by Dr. C.E. Beck. Dkt. No. 20-7 at 74;
Dkt. No. 20-8 at 2. Dr. Beck diagnosed King with schizophrenia
undifferentiated type. Dkt. No. 20-7 at 74. He also prescribed
to King MThioridizine (Mellaril), an anti-psychotic, and
amitryptiline (Elavil), an anti-depressant. Id. at 74, 75; Dkt.
No. 20-1 at 34. Dr. Beck saw King five more times over the next
year, each time for a total of fifteen minutes, and each time Dr.

Beck diagnosed King with schizophrenia undifferentiated type and

38

 
AO 72A
(Rev. 8/82)

 

prescribed the same medications. Dkt. No. 20-7 at 69-74; Dkt. No.
20-8 at 2. On September 14, 1998, King’s trial counsel received
these Gateway records. Dkt. No. 20-7 at 47. King argues that his
trial counsel’s failure to provide these records to his experts or
to present these records to the jury constituted deficient

performance.

The state habeas court rejected this claim on five grounds:
(1) “the Gateway records document the same experiences and symptoms
that are documented throughout [King’s] other hospitalizations and
jail records, which were all provided to defense experts,” dkt.
no. 25-3 at 66, “including that [King] was prescribed anti-
psychotic medication,” id. at 68; (2) “the Central State Hospital
records reveal that [King] was initially diagnosed as suffering
from schizophrenia, undifferentiated type and there is no question
that [King]’s mental health experts were provided with those
records,” id. at 69; (3) “Dr. Beck’s examination was no more
thorough or accurate than any of the other evaluations of [King],”
id. at 67; (4) “there would have been credibility concerns with
Dr. Beck’s testimony based on the limited resources utilized by
him in his evaluation and the fact that he only met with [King]
for a total of an hour and a half over a one year period,” id.;
and (5) trial counsel’s “own experts did not see a diagnosis of

schizophrenia,” id.

39

 
AO 72A
(Rev. 8/82)

 

First, King argues that the state habeas court unreasonably
discounted Dr. Smith’s opinion because Dr. Smith stated she would
have given a different diagnosis had she had King’s Gateway records
(from 1997) at the time of her evaluation {in 1995). This
argument, however, mischaracterizes the state habeas court’s
reasoning. The state habeas court did note that Dr. Anita-Rae
Smith, who evaluated King at Central State, testified at the state
habeas evidentiary hearing that her findings from her evaluation
of King at Central State would have changed if she had the Gateway
records, and the state habeas court also noted that the Gateway
records were not in existence at that time. However, the state
habeas court did not reject King’s claim on the ground that Dr.
Smith’s assertion was based on a mistake of fact; the court simply
pointed out that Dr. Smith’s testimony was fallacious because she
could not have had the Gateway records from 1997 at the time she
evaluated King in 1995. Indeed, the state habeas court recognized
King’s argument that his trial counsel should have provided these
records to the Central State evaluators at any point prior to trial
in 1998, and the state habeas court accordingly analyzed this claim
from that posture. See Dkt. No. 25-3 at 69 (finding that King’s
trial counsel were not deficient in failing to provide the Gateway

records to the Central State doctors or his own experts).

Next, King argues that the state habeas court unreasonably

applied clearly established law by “‘discount[ing] entirely the
40

 
AO 72A
(Rev. 8/82)

 

effect that [Dr. Smith’s] testimony might have had on the jury,’”
dkt. no. 65 at 195 (alterations in original) (quoting, Porter v.
McCollum, 558 U.S. 30, 43 (2009)), and by finding that Dr. Beck’s
credibility would have been challenged. On the first point, King
points to Dr. Smith’s testimony at the state habeas evidentiary
hearing; there, Dr. Smith testified that if she had had the Gateway
records and had heard Dr. Beck testify about those records when
she diagnosed King, then she “would have definitely taken out the
diagnosis of malingering, and [ ] would have made the diagnosis of
a psychotic disorder.” Dkt. No. 19-38 at 20. King represents
that Porter found that a hypothetical challenge to a habeas
witness’s credibility is a “flatly unreasonable basis on which to
‘discount entirely’ or ‘to irrelevance’ evidence and expert
testimony documenting a defendant’s major mental illness.” Dkt.
No. 65 at 195-96 (quoting Porter, 558 U.S. at 43). In Porter, the
United States Supreme Court indeed found that the state habeas
court “did not consider or unreasonably discounted the mitigation
evidence adduced in the postconviction hearing” that the
petitioner had “a brain abnormality and cognitive defects.” 558
U.S. at 42-43. Nevertheless, the Supreme Court was analyzing
Strickland’s prejudice prong, not the deficient performance prong
at issue here. Thus, the portion of Porter that King relies on is

not instructive on the deficient performance prong, and the state

41

 
AQ 72A
(Rev. 8/82)

 

habeas court could not have unreasonably applied it with regard to

its deficient performance analysis.®

Nevertheless, the state habeas court did not unreasonably
discount the testimony of Dr. Smith. Rather, the state habeas
court first noted that Dr. Smith's testimony relied on the Flawed
assumption that it was possible for her to have had the Gateway:
records when she made her diagnosis. This was, of course, not
possible because the Gateway records did not exist at the time
Dr. Smith made her diagnosis. Second, the state habeas court found
that Dr. Smith had the same materials as the Gateway evaluators,
but Dr. Smith made the diagnosis she did. King does not address
this finding. The state habeas court then noted that Dr. Smith
spent more time with King before making her diagnosis and that
Dr. Beck only spent fifteen minutes with King before making his”
diagnosis. Finally, the state habeas court discounted Dr. Smith’s
testimony at the evidentiary hearing in part because she was

testifying more than 10 years after her evaluation of King. Thus,

 

6 The Court notes that even if King were addressing the prejudice prong of
Strickland, his characterization of Porter as standing for a per se rule that
a habeas court cannot discount a habeas witness’s testimony over credibility
concerns is incorrect. See Whatley v. Warden, Ga. Diagnostic & Classification
Ctr., No. 13-12034, 2019 WL 2536841, at *25-26 (11th Cir. June 20, 2019) (holding
that the Supreme Court of Georgia did not unreasonably discount two experts’
affidavits where the petitioner did not rebut the Supreme Court of Georgia’s
factual finding that the two experts would have been “of questionable
credibility and value” if they had testified at the petitioner’s trial (quoting
Whatley v. Terry, 668 S.&.2d 651, 659 (Ga. 2008))).

 

42

 
AO 72A
(Rev. 8/82)

 

the state habeas court did not unreasonably discount Dr. Smith’s
testimony but did so on reasonable bases. For these reasons, then,
the state habeas court’s finding on this issue was not based on an

unreasonable application of clearly established law.

As to the second point, King argues that the state habeas
court unreasonably applied clearly established law by finding that
Dr. Beck’s credibility would have been challenged. For clearly
established law, King again looks to the portion of Porter that
analyzed prejudice. King represents that Porter found that the
“fact that [a] doctor’s conclusions about fal defendant’s mental
impairments would have been subject to [a] credibility challenge
was not [a] reasonable basis for [the] state court to conclude
[that] counsel [was] not deficient for failing to present it,”
dkt. no. 65 at 196 (citing Porter, 558 U.S. at 43). As just
discussed, this part of Porter addresses the prejudice prong.
Because Porter was analyzing Strickland’s prejudice prong, the
state habeas court could not have unreasonably applied Porter when

analyzing this claim under Strickland’s deficiency prong.

Nevertheless, the state habeas court may have “discounted
entirely” the testimony of Dr. Beck, but it did not do so
“unreasonably.” Rather, the state habeas court considered the
effect of Dr. Beck’s testimony and found that it had serious

credibility concerns. For this reason, the state habeas court

43

 
AO 722A
(Rev. 8/82)

 

‘reasonably discounted the effectiveness of Dr. Beck’s testimony

when it addressed whether King’s trial counsel were deficient by
not presenting Dr. Beck’s testimony to the jury. While King may
disagree with the state habeas court’s findings on this matter,
King has not shown why that finding was unreasonable. For these
reasons, the Court finds that the state habeas court did not

unreasonably apply Porter or clearly established federal law.

King also argues that the state habeas court made two
unreasonable findings of fact: (1) that the Gateway records had
credibility concerns, and (2) that the Gateway records and Dr.

Beck’s testimony contained no new information.

As to the first purportedly unreasonable finding of fact,
King only argues that it is “patently unreasonable.” Dkt. No. 65
at 196. Such a conclusory argument falls far short of showing by
clear and convincing evidence that this factual finding was

incorrect.

As to the second finding of fact, King has not shown that the
state habeas court’s decision on this issue was based on this
factual determination. As already discussed, the state habeas
court found that “it is clear that trial counsel were not deficient

by[ ] not presenting the testimony of Dr. Beck for by
extension the Gateway records] as there would have been credibility

concerns with Dr. Beck’s testimony based on the limited resources

44

 
AO 72A
(Rev. 8/82)

 

utilized by him in his evaluation and the fact that he only met
with [King] for a total of an hour and a half over a one year
period.” Dkt. No. 25-3 at 67. The state habeas court also
determined that King’s trial counsel were not deficient in
providing the Gateway records because it was “entirely reasonable
for trial counsel to rely on their experts’ assessments of [King].”
Id. at 69. The state habeas court based this determination on the
factual finding that King’s trial counsel enlisted four mental
health experts, “all of whom diagnosed [King] as malingering, or:
at least having malingering tendencies.” Id. Thus, King has not
shown that the state habeas court’s decision—that King’s trial
counsel were not deficient in failing to provide the Gateway
records or Dr. Beck’s testimony to King’s experts, the Central
State doctors, or the jury-“was based on” the allegedly
unreasonable determination of facts that the Gateway records and
Dr. Beck’s testimony contained no new information. 28 U.S.C.
§ 2254(d) (2) (emphasis added). Rather, the state habeas court's
decision shows that it was based on the different finding of facts

listed above.

Because King has failed to show that the state habeas court’s
adjudication of this claim violated either 28 U.S.C. § 2254 (d) (1),

{d) (2), or both, King’s claim fails.

45

 
F. Trial Counsel Mistakenly Presented Lay Witness Testimony
Regarding King’s Intellectual Limitations and Vulnerability to
Manipulation During the Sentencing Phase but not the Guilt-
Innocence Phase

King next argues that the state habeas court’s finding—that
his trial counsel were not unconstitutionally deficient by failing
to present Marjorie Cox, Mr. King’s former foster mother, and
Miriam Mitchum,’ Mr. King’s Department of Juvenile Justice case
worker, as witnesses at the guilt-innocence phase of King’s trial-—
was unreasonable. While Cox and Mitchum testified at the
Sentencing Phase, they did not testify at the guilt-innocence phase
of trial. King argues that at the guilt-innocence phase “their
testimony would have made a difference in terms of convincing
jurors that Mr. King was genuinely mentally retarded beyond a
reasonable doubt.” Dkt. No. 65 at 226 (emphasis omitted). King
goes on to argue that his trial counsel had no strategic basis for
not calling Cox and Mitchum at the earlier phase and that Jackson
even testified during the state habeas evidentiary hearing to this
effect.

The state habeas court held that King’s trial counsel were

not deficient in failing to call Cox or Mitchum at the guilt-

 

innocence phase. The Court reasoned that “after a thorough
7 The state habeas court refers to Mitchum as “Marion Mitchum.” Dkt. No. 25-3
at 37. King refers to Mitchum as “Marrion Mitcham.” Dkt. No. 65 at 239. The

transcript from the sentencing phase of King’s trial refers to Mitchum as
“Miriam Mitchum.” Dkt. No. 17-9 at 3, 109. The Court will follow the transcript
from the sentencing phase.

46
investigation” King’s trial counsel made “a reasonable strategic
decision” to not call these witnesses during the guilt-innocence
phase. Dkt. No. 25-3 at 41. The state habeas court further
reasoned that trial counsels’ strategic decision was based on the
facts that “[b]oth lay witnesses had little to offer to [King’s]
substantive claim of mental retardation, and what little they could

add, the defense experts covered in their testimony.” Id.

First, the state habeas court’s determination that King’s
trial counsel made a “reasonable strategic decision” not to call
Cox or Mitchum during the guilt-innocence phase was not an
“unreasonable determination of the facts in light of the evidence
presented in the State court proceeding,” 28 U.S.C. § 2254(d) (2),
nor has King shown by “clear and convincing evidence” that this
factual determination was incorrect, 28 U.S.C. § 2254(e) (1). As
an initial matter, “*‘[t]he question of whether an attorney’s
actions were actually the product of a tactical or strategic
decision is an issue of fact, and a state court’s decision

7

concerning that issue is presumptively correct.’’ Fotopoulos v.

Sec'y, Dep't of Corr., 516 F.3d 1229, 1233 (lith Cir. 2008)

 

(quoting Provenzano v. Singletary, 148 F.3d 1327, 1330 {llth Cir.

 

1998)). Further, although not directly on point, it is relevant
to note that “because ineffectiveness is a question which we must
decide, admissions of deficient performance by attorneys are not

decisive.” Harris v. Dugger, 874 F.2d 756, 761 n.4 (11th Cir.
47
1989). Along this line, “even counsel’s own hindsight regarding
what might have influenced the jury cannot support a finding

of deficient performance.” Grayson v. Thompson, 257 F.3d 1194,

 

1222 (11th Cir. 2001).

With the distorting effects of hindsight in mind, King cannot
satisfy his burden of showing that the state habeas court’s factual
finding was unreasonable or incorrect. King first argues that Cox
and Mitchum “were objective, impartial and credible observers of
Mr. King’s level of intellectual functioning, who, as all trial
attorneys acknowledged, would have added much needed credibility
to the intellectual disability case at the guilt-innocence phase
of trial.” Dkt. No. 65 at 225. King then points to Jackson’s
testimony at the state habeas hearing. There, Jackson testified
that he “[a]bsolutely” should have called Cox and Mitchum as
witnesses during the guilt-innocence phase, and that he did not
have a strategic reason for not doing so. Dkt. No. 19-40 at 96.
Jackson, however, also testified as to a strategic reason why he
did not call Cox and Mitchum during the guilt/innocence phase: he
“didn’t know what they were going to say.” Dkt. No. 21-10 at 69;
see also Dkt. No. 19-40 at 96 (Jackson testified “what did I know
about what [Cox and Mitchum] were going to say during the
guilt/innocence phase is the only question I have”). Jackson
established the reasonableness of this strategic reason for not

calling Cox and Mitchum with an anecdote from another case where

48
Jackson “had a teacher . . . who we felt was going to be wonderful
who got on the stand and went off, you know.” Dkt. No. 21-10 at
66. The record shows that Jackson contradicted his testimony of
not having a strategic reason by setting forth a strategic reason
for not calling Cox and Mitchum during the guilt-innocence phase.
Thus, King has not sufficiently rebutted the state habeas court’s
factual finding that King’s trial counsel made a “reasonable
strategic decision.” Dkt. No. 25-3 at 41. Accordingly, King
cannot show that the state habeas court’s decision was based on an
unreasonable determination of the facts in light of the record

evidence.

G. Trial Counsel Failed to Investigate and Present a Complete
and Accurate Life Profile of King in Mitigation

King next argues that his trial counsel unreasonably failed
to investigate and present a complete and accurate life profile of
King in mitigation of punishment at sentencing. King represents
that the jury “heard incomplete and ultimately misleading
testimony at sentencing” from Juanita King and Miriam Mitchum,
dkt. no. 65 at 282-83, and that the jury never heard from other
readily available mitigation witnesses. Ultimately, King contends
that his trial counsel were deficient in failing “to convey a far
more accurate, complete, and dire picture of the circumstances of
Mr. King’s upbringing to paint him in a far more sympathetic
light.” Id. at 284.

49
As to Juanita King, King argues that while she provided at
sentencing “rudimentary facts about the impoverished
circumstances” of the King siblings’ “upbringing with their
alcoholic parents,” she “could have offered far more detailed and
compelling information about the chaos of her family’s
circumstances during her and Mr. King’s childhood.” Dkt. No. 65
at 284. King then details numerous points about which Juanita
King testified at the state habeas evidentiary hearing but that
the jury did not hear at any phase of King’s trial. Id. at 284-

87.

King also argues that had his trial counsel been even
“minimally conscientious about seeking out and speaking with other
available witnesses,” then trial counsel would have spoken with
Andy King Jr., King’s friend James Moore, and King’s neighbors
Mildred Wallace, Verdell Thomas, Katie Pressley, Sally Mae Hayes,
and Deborah Hayes, who all “could have offered harrowing details
about the neglect, violence, and chaos” of King’s childhood home.
Dkt. No. 65 at 289. King then recounts the testimony that these

potential witnesses could have given at King’s sentencing. Id. at

289-98.

As to King’s trial counsels’ investigation of mitigating
evidence claim, the state habeas court determined that King’s trial

counsel “conducted a thorough investigation of [King’s]

50
AO 72A
(Rev. 8/82)

 

background,” dkt. no. 25-3 at 33, and that King “failed to prove,
even with the new evidence presented in [the state] habeas
proceedings, most of which is cumulative and of questionable
credibility, that trial counsel were deficient in their
investigation,” id. at 40. As to the presentation of mitigating
evidence claim, the state habeas court’s bottom-line ruling was
that King’s “trial counsel’s presentation of mitigation evidence
was not unreasonable . . ., particularly in light of trial
counsel’s thorough investigation, their strategic decisions,
‘eliminat[ing] the distorting effects of hindsight’ and reviewing
trial counsel’s conduct from counsel’s perspective at the time.”
Dkt. No. 25-3 at 51 (alteration in original) (quoting Strickland,
466 U.S. at 690). The state habeas court reasoned that King’s
case was “not a case where trial counsel did not present mitigation
witnesses.” Id. Instead, the court reasoned that King “merely
assert [ed] [that] trial counsel should have presented more
witnesses to testify . . . and that those who did testify should

have testified to something different.” Id.

Looking through the lens of “doubly deferential” review of
trial counsels’ investigation and presentation of King’s life
profile, King has not met his burden under 28 U.S.C. § 2254(d).
See Yarborough, 540 U.S. at 6 (“Judicial review of a defense
attorney’s [performance] is therefore highly deferential-and

doubly deferential when it is conducted through the lens of federal

51

 
AO 72A
(Rev. 8/82)

 

habeas.”). The state habeas court detailed the thorough
investigation that King’s trial counsel undertook to uncover
King’s life profile and mitigating evidence related thereto. See
Dkt. No. 25-3 at 35-40. In this claim, King focuses on his trial
counsels’ alleged failure to “seek[{ ] out and speak[ ] with other
available witnesses.” Dkt. No. 65 at 289. In essence, King argues

that his trial counsel should have done more.

“To determine whether ‘trial counsel should have done
something more’ in their investigation, ‘we first look at what the

lawyer(s] did in fact.’” Raulerson v. Warden, No. 14-14038, 2019

 

WL 2710051, at *5 (llth Cir. June 28, 2019) (quoting Grayson, 257
F.3d at 1219) (alteration in original). The state habeas court
found that King’s trial counsel (1) used a checklist that
identified areas of investigation, (2) interviewed numerous
individuals, and (3) attempted to interview anyone they could find
that knew anything about King, including individuals identified

from their review of the records. See Dkt. No. 25-3 at 35. The

state habeas court also recognized that King’s trial counsel had

much difficulty locating potential mitigating witnesses because
King and his family members “did not direct counsel to these types
of potential witnesses.” Id. at 36. Notably, King does not
challenge these factual findings, which are presumed correct.
Based on these factual findings, the state habeas court’s decision

that King’s trial counsels’ investigation was constitutionally

52

 
AO 72A
(Rev. 8/82)

 

adequate was reasonable. See Raulerson, 2019 WL 2710051, at *6
(“Although [the petitioner] has presented additional affidavits
from extended family members, teachers, and acquaintances that

counsel could have interviewed, that more investigation could have

been performed does not mean his counsel’s investigation was

inadequate.”).

King next argues that his trial counsel were deficient in
their presentation of mitigating evidence related to his life
history at sentencing. The state habeas court, however, reasonably
determined that King’s trial counsel were not deficient. Even
though King identifies some evidence that did not reach the jury,

“more is not always better.” Chandler v. United States, 218 F.3d

 

1305, 1319 (1ith Cir. 2000). Indeed, King’s life history was
detailed by Cox and Mitchum. Mithcum’s testimony was particularly
adept at presenting King’s life history. Mitchum delineated the
decrepit, dilapidated house in which the King family resided. See
Dkt. No. 17-9 at 112-13. Mitchum described the extent of King’s
parents’ alcoholism: “As to the, the parents, there was not a time
that I can recall in my memory that I ever spoke with them either
in person or on the phone that they were sober.” Id. at 113; see
also id. at 114 (testifying that she spoke with King’s parents
“[t]wenty or thirty or more times”). Finally, Mitchum and Juanita

King testified at sentencing to the rampant fighting that occurred

53

 
AO 72A
(Rev. 8/82)

 

between King’s mother and father, and how King would often be

caught in the middle of it all. Id. at 84, 114-15.

Cox’s and Mitchum’s testimonies also highlighted the dangers
of testifying on a defendant’s life history; the government can
hit back-—and it did. Through its cross-examination of Cox and
Mithcum, the State highlighted King’s checkered past, including
numerous criminal violations throughout his childhood. As the
Eleventh Circuit recently explained:

“The type of «‘more-evidence-is-better’ approach
advocated by [the petitioner] might seem appealing—after
all, what is there to lose?” Wong v. Belmontes, 558
U.S. 15, 25, 130 S. Ct. 383, 175 L.Ed.2d 328 (2009).
But there can be a lot to lose. Id. By presenting a
“heavyhanded case” of mitigation evidence, counsel
“would have invited the strongest possible evidence in
rebuttal.” Id. A lawyer can reasonably “fear that
‘character evidence might, in fact, be
counterproductive.” Chandler, 218 F.3d at 1321.
Particularly right before the jury decides a defendant’s
penalty, counsel can reasonably limit the mitigating
evidence he presents to avoid exposure “to a new string
of [g]overnment witnesses who could testify to
Petitioner’s bad acts.” Id. at 1323.

 

Raulerson, 2019 WL 2710051, at *6 (second alteration in original).
For example, King argues that his trial counsels’ failure to argue
and draw out testimony from Juanita King that King’s mother’s death
“triggered a significant acceleration of his developing psychotic
illness,” dkt. no. 65 at 286, constituted deficient performance.
But considering that such evidence could have backfired due to
evidence of King’s behavior both criminally and mentally prior to

his mother’s death (and by the obvious fact that the death of a

54

 
AO 72A
(Rev. 8/82)

 

loved one is not an excuse for murder), King has not shown that

the state habeas court’s decision was unreasonable.

For these reasons, the state habeas court’s decisions that
King’s trial counsel were not deficient in their investigation or
presentation of mitigating evidence about King’s life history were

reasonable.

H. Trial Counsel Failed to Use Certain Records to Rebut the
Malingering Allegation, Support King’ s Intellectual
Disability Argument, and Provide Mitigating Factors

1. King’s School Records

King argues that his trial counsels’ failure “to present
readily available mitigating information from the school records
in all of its tragic detail was unreasonable and prejudicial in
that it deprived the jury of a full and accurate profile of Mr.
King’s mental health status and life history.” Dkt. No. 65 at
236. The state habeas court found that King’s trial counsel were
not deficient in this respect. After noting that King’s school
records were tendered as defense exhibits at trial, the state
habeas court reasoned that King’s “trial counsel made a reasonable,
strategic decision in not sending the records as exhibits with the
jury.” Dkt. No. 25-3 at 32. This factual finding has not been
rebutted by King. King merely recasts his same arguments that he
presented to the state habeas court. Compare Dkt. No. 24-29 at

20-23, with Dkt. No. 65 at 232-37. The Court is not reviewing

35

 
AO 72A
(Rev. 8/82)

 

this claim de novo but instead must focus on the decision and
reasoning of the state habeas court. King must abide by the
dictates of AEDPA, and his failure to satisfy either § 2254 (d) (1)

or {(d)(2) is fatal to this claim.

2. The Department of Youth Services and Baxley
Wilderness Institute Records

King argues that the state habeas court’s decision—that
King’s trial counsel were not deficient for failure both to
highlight for the defense experts and to present to the jury
records from the Department of Youth Services (“DYS”) and the
Baxley Wilderness Institute (“BWI”)—was unreasonable. King
contends that these records “repeatedly reference strange behavior
manifested by Mr. King long before his arrest in his case,” which
would have rebutted the State’s malingering argument. See Dkt.
No. 65 at 199. Further, King argues that these records would have
supported the defense’s theory that King was a follower and that

he followed Smith the night of the robbery.

This claim suffers the fatal flaw of not showing how the state
habeas court’s decision satisfies 28 U.S.C. § 2254(d) (1), (d) (2),
or both; again, King merely recasts this claim in this Court as he
did in the state habeas court-as if this Court were reviewing it
de novo. Turning to the state habeas court’s decision and

reasoning, the state habeas court first noted that King’s school

56

 
AO 72A
(Rev. 8/82)

records were tendered as defense exhibits at trial and then found
that King’s “trial counsel made a reasonable, strategic decision
in not sending the records as exhibits with the jury.” Dkt. No.
25-3 at 32. The state habeas court further found that “the defense
experts clearly testified about the information contained within
those records.” Id. The state habeas court concluded that the
evidence from these records “would have been cumulative, providing
[no]® more information about [King’s] background, however, as trial
counsel was also concerned about the possible aggravating nature
of the records, [King] failed to establish that trial counsel were
deficient in their use of these record[s] prior to or during
trial.” Id. at 33. King has not shown how the state habeas

court’s decision was unreasonable. Thus, King’s claim must fail.

Nevertheless, the state habeas court’s decision was, in fact,
reasonable. While the Department of Youth Services and BWI records
contain information that can be construed to support King’s
defenses of intellectual disability and being a follower, the
records also contain information supporting the theory that King
was more than capable of being a model citizen but that at times,
especially when he was living at home, he chose not to be. This
theory can be flipped to support the defense theory of highlighting

the negative effects that King’s homelife had on him. It was not

 

 

8 It appears the trial court’s failure to include “no” was a typo.

57

 
AO 72A
(Rev. 8/82)

 

unreasonable, however, to make the strategic decision to not
publish such evidence on the basis that the jury would not be so
moved but would instead focus on how King could control his
behavior when he wanted to (significantly undercutting his
intellectual disability defense). Indeed, King characterizes the
BWI records as showing that King “thrived at BWI and wanted to be
in that environment.” Dkt. No. 65 at 255 (emphasis added).
Further, these records contain information on King’s criminal
past, which is of course aggravating. By ignoring the aggravating
information in these records that—-as the state habeas court found—
led King’s trial counsel to make the reasonable and strategic
decision to not present these records to the jury or focus on these
records when questioning Dr. Dickinson on the witness stand, King

cannot show how the state habeas court’s decision was unreasonable.

3. The Department of Family and Children’s Services
Records

King argues that his trial counsel were deficient in failing
to obtain and utilize records on King’s family from the Department
of Family and Children’s Services (“DFACS”). King continues that
the state habeas court’s decision to the contrary was both based
on an unreasonable factual determination and constituted an
unreasonable application of clearly established federal law. The
state habeas court’s factual finding at issue was that the DFACS
“records largely contained the same information as was included in

58

 
AO 72A
(Rev. 8/82)

 

other records gathered by trial counsel, and ultimately contained
information which could be aggravating to [King].” Dkt. No. 25-3
at 14. As to the alleged unreasonable application, King argues
that this factual finding “unreasonably applies Strickland in that
merely because the records contain some negative commentary about
a teenaged Mr. King[, the court] cannot reasonably justify
‘discounting to irrelevance’ the potential mitigating impact of
the records substantively or as a springboard for further
mitigation investigation.” Dkt. No. 65 at 264 (quoting Porter,
558 U.S. at 43). As to whether this factual finding was
unreasonable, King argues that it was for two reasons. First, it
was unreasonable because “the records contain some of the only
truly detailed descriptions (generated by a government agency) of
the destitution and chaos of the King family home, especially
during Mr. King’s early teen years.” Dkt. No. 65 at 264. Second,
King argues that the finding was unreasonable “because they contain
valuable information about additional family members and neighbors

whom counsel could have contacted.” Id.

King’s claim fails because the state habeas court did not
base its decision at issue on this factual finding. The factual
finding at issue is whether the DFACS records were cumulative and
aggravating. This factual finding, however, was only made in
relation to the prejudice prong of this ineffective assistance of

counsel claim. To begin, the state habeas court couched its

59

 
AO 72A
(Rev, 8/82)

 

discussion of the DFACS records in relation to the broader idea of
ineffectiveness, which encapsulates both of Strickland’s prongs—
i.e., deficient performance and prejudice. See id. at 14 (“[King]
now alleges that trial counsel were ineffective for failing to
obtain DFACS records regarding [King’s] family.” (emphasis
added) ). While the state habeas court did not explicitly link
this factual finding to either of the two prongs, the factual
finding that the DFACS records were cumulative and aggravating
only makes sense in relation to the prejudice prong. A trial
counsel’s performance is not any less deficient by failing to
obtain records that should obviously be obtained—even if those
records turn out to be worthless. Nevertheless, such worthless
records would not lead to a finding of ineffectiveness because the
prejudice prong would bar such a finding. Thus, if the state
habeas court’s finding that the DFACS records were both cumulative
and aggravating was correct, then the state habeas court’s holding
that trial counsel were not ineffective (because King was not
prejudiced) would also be correct. Nevertheless, the Court need
not reach that issue because the state habeas court found that
King’s trial counsel did not perform deficiently in their
mitigation investigation; thus, fatally to this claim, the state
habeas court’s decision of no deficient performance is not based
on the factual finding that the DFACS records were cumulative and

aggravating.

60

 
AO 72A
(Rev. 8/82)

 

 

Turning to the deficient performance prong, the state habeas
court found that King’s trial counsel did not perform deficiently
in their investigation of mitigating evidence. Regarding the
investigation of mitigating records, such as the DFACS records,
the state habeas court found that King’s trial counsel were not
deficient. Looking through the lens of “doubly deferential” review
of trial counsels’ mitigation investigation, King has not met his
burden under 28 U.S.C. § 2254(d). See Yarborough, 540 U.S. at 6
(“Judicial review of a defense attorney's [performance] is
therefore highly deferential-and doubly deferential when it is

conducted through the lens of federal habeas.”).

“To determine whether ‘trial counsel should have done
something more’ in their investigation, ‘we first look at what the
lawyer[s] did in fact.’” Raulerson, 2019 WL 2710051, at *5
(quoting Grayson, 257 F.3d at 1219) (alteration in original). The
state habeas court found that King’s trial counsel attended
numerous seminars on mitigation, “consulted with a number of
mitigation workers including Pamela Leonard, Michael Mears and
Stephen Bright,” dkt. no. 25-3 at 35 (internal quotation marks
omitted), interviewed anybody they could find with information
about King, tried to interview King’s family members, foster
mother, probation officer and teachers, and obtained juvenile
records, school records, Wayne County Jail records, Appling

General Hospital records, South Georgia Medical Associates

61

 
AO 72A
(Rev, 8/82)

 

records, youth detention center records, Baxley Wilderness
Institute records, Pineland Mental Health/Mental Retardation
Services records, Central State Hospital records, and Gateway

Center records. See id. at 12, 35. Additionally, King’s trial

‘counsel requested records from Tidelands Community Mental Health

Center and from the Social Security Administration. Id. at 12-13.
The state habeas court also recognized that King’s trial counsel
had much difficulty locating potential mitigating witnesses
because King and his family members “did not direct counsel to
these types of potential witnesses.” Id. at 36. Notably, King
does not challenge these factual findings, which are presumed

correct. Based on these factual findings that show an extensive

investigation, the state habeas court’s decision that King’s trial

counsels’ investigation was constitutionally adequate was
reasonable-especially considering that the DFACS records at issue
were not King’s file but were cases where his mother, father, and

brother were the clients. Dkt. No. 21-1 at 2-20.

I. Trial Counsel Failed to Use Mental Health Experts to
Explain in Mitigation King’s Traumatic Upbringing,
Intellectual Impairment, and Psychotic Illness

Finally, King claims that his trial counsel were deficient in
their presentation of King’s mental impairments in conjunction
with his traumatic upbringing. King argues that his trial counsel

should have utilized King’s mental health experts to effectively

62

 
AO 72A
(Rev. 8/82)

 

present mitigating evidence of his mental impairments that were
amplified and caused by his traumatic childhood. King argues that
his trial counsel instead had the mental health experts focus
solely on the issue of King’s intellectual impairment. Further,
King argues that “had counsel conducted a competent investigation
and effectively marshaled and used the readily available life
history and mental health related evidence. . . [they] could have
firmly rebutted or even prevented malingering from becoming such
a devastating issue at trial.” Dkt. No. 65 at 312. This would,
in turn, have alleviated Jackson’s concerns over recalling
Dr. Dickinson and Dr. Miller at the sentencing phase. See Dkt.
No. 19-40 at 117 (“I could have put Dickinson and Miller back up
but, once again, the jury has already seen them, they’ve already
heard them, they’ve already decided what they’re saying is not the

truth.”).

As an initial matter, the Court has already determined that
the state habeas court’s decisions regarding the investigation and
presentation of King’s mental health—-including rebutting the
malingering argument—were not unreasonable. Consequently, King
cannot rely on that argument here. The issue, then, becomes
whether the state habeas court’s decision-that King “failed to
prove that trial counsel were deficient in not presenting
additional expert mental health testimony, or further utilizing

the mental health records in their possession,” dkt. no. 25-3 at

63

 
AO 72A
(Rev. 8/82)

 

70-was reasonable. King has not met his burden of showing that it

was not reasonable.

King’s main argument is not that King’s trial counsel failed
to elicit mitigating evidence regarding King’s mental impairments
from King’s mental health experts; rather, King argues that his
trial counsel failed to elicit the right type of mental health
evidence from his experts. King argues that it was unreasonable
and deficient performance for his trial counsel to not have had
his experts connect King’s traumatic life history to King’s mental
health. The state habeas court rejected these arguments and
determined that “it was reasonable that trial counsel, after having
[King] examined by numerous mental health professionals, rel[ied]
on their experts to provide them with an accurate assessment of
[King].” Dkt. No. 25-3 at 69. The Court further noted that “each
of the experts’ diagnoses were consistent, giving even less reason
for trial counsel to question their own experts’ conclusions.”

Id.

King, however, implicitly argues that the state habeas court
missed the point: the point is not that King’s trial counsel relied
on his experts’ testimony, but that King’s trial counsel did not
elicit additional mitigating evidence from his experts. King goes
so far as to show that his trial counsel even ignored such evidence

when it was provided by Dr. Miller in a letter to counsel. See

64

 
AO T2ZA
(Rev. 8/82)

 

Dkt. No. 20-1 at 72 (Dr. Miller stated in his affidavit, “I did
indicate to counsel in a letter dated August 28, 1998, that [King]
had numerous deficits in areas such as abstract reasoning, social
judgment and comprehension. In other words, he had significant

deficits in his ability to cope with daily life.”).

King’s arguments fail, however, because he does not show that
the state habeas court’s decision was unreasonable under 28 U.S.C.
§ 2254{d) (1) or (d) (2). Specifically, King does not point to a
single unreasonable determination of fact in relation to this
claim. Indeed, the record shows that Dr. Dickinson and Dr. Miller
testified as to King’s adaptive behavior, which is one of the
components of an intellectual disability. Further, King’s
citations to clearly established federal law do not show that the
state habeas court unreasonably applied clearly established
federal law. For example, in Ferrell v. Hall,

[nJeither the jury nor the sentencing judge was ever
told, because defense counsel never discovered that
Ferrell suffers from extensive, disabling mental health
problems and diseases including organic brain damage to
the frontal lobe, bipolar disorder, and temporal lobe
epilepsy. Nor did they learn that the defendant had
attempted suicide at age eleven, or that because of these
mental health issues, Ferrell exhibits increased
impulsivity and decreased sound judgment; that his
conduct was not entirely volitional; or that his
judgment and mental flexibility were significantly
impaired by organic brain damage. Nor, finally were
they ever told that Ferrell’s father was physically
abusive to his children, especially to Ferrell, waking
them in the middle of the night to beat them (sometimes
after stripping them naked) with razor strops, fan
belts, and old used belts; that the family was repeatedly

65

 
evicted from their homes and hungry, and lived in fear
of those to whom the father owed gambling debts; or that
Ferrell’s mother suffered from clinical depression,
suicidal ideations, rage blackouts, and urges to
physically injure her children.

640 F.3d 1199, 1203 (11th Cir. 2011). Regarding Ferrell’s mental
health investigation, the Eleventh Circuit found trial counsel’s
performance deficient with regard to the only mental health expert

he had at trial.

Notably, Allsopp [the petitioner’s mental health expert]
had not been asked to look for evidence of brain damage,
was provided no material from counsel other than school
records, and was not asked to perform a clinical
interview, or do anything else for possible use in
mitigation. In fact, Allsopp’s marching orders focused
only on Ferrell’s [the petitioner] ability to interact
with the police; counsel did not ask, nor did Allsopp
look for whether Ferrell had any mental illness that may
have affected him during the crime. Counsel’s use of
Allsopp was unreasonably constricted in this case
because of the wide range of mental health issues other
than retardation and competency that could have been
relevant (and were relevant) to Ferrell’s mitigation
investigation, and the many red flags that had been
raised about Ferrell’s mental health throughout the
proceeding.

640 F.3d at 1227. Here, King’s trial. counsel provided his mental
health experts with numerous and thorough records, and they sought
help from four experts on the issue of not just intellectual

disability but, more broadly, mental illness. In short, Ferrell

AO 72A 66
(Rev. 8/82)

 

 
AO 72A
(Rev, 8/82)

 

is distinguishable with respect to the mental health

investigations at issue.?

King’s remaining case cites are inapposite. King’s citation

to Williams v. Taylor involved the prejudice prong of Strickland

 

and found that the state habeas court failed to take into account
mitigating evidence when undertaking the prejudice inquiry. See

Williams v. Taylor, 529 U.S. 362, 397-98 (2000) (finding that “the

 

State Supreme Court’s prejudice determination was unreasonable
insofar as it failed to evaluate the totality of the available
mitigation evidence—both that adduced at trial, and the evidence
adduced in the habeas proceeding-in reweighing it against the
evidence in aggravation”). King’s citation to Wiggins v. Smith
involved a trial counsel’s unreasonable decision “to abandon their
investigation at an unreasonable juncture.” 539 U.S. 510, 527
(2003). Here, King argues that his trial counsel did not present
the right kind of evidence via his experts, not that his trial

counsel unreasonably abandoned his mental health investigation.

King cannot overcome the doubly deferential review of his

trial counsel’s performance. This is especially so here, where

 

9 So is King’s citation to Brownlee v. Haley. See Brownlee v. Haley, 306 F.3d
1043, 1070 (llth Cir. 2002) (“Under the facts of this case, we are compelled to
conclude that counsel's failure to investigate, obtain, or present any
mitigating evidence to the jury, let alone the powerful mitigating evidence of
Brownlee’s borderline mental retardation, psychiatric disorders, and history of
drug and alcohol abuse, undermines our confidence in Brownlee's death
sentence.”).

67

 
AO 72A
(Rev. 8/82)

 

all four of King’s mental health experts found some evidence of
malingering. King “must overcome the presumption that, under the
circumstances, the challenged action ‘might be considered sound
trial strategy.’” Strickland, 466 U.S. at 689 (quoting Michel v.
Louisiana, 350 U.S. 91, 101 (1955)). The state habeas court
reasonably determined that King’s trial counsels’ challenged
actions of focusing their mental health experts on the intellectual
disability defense and on not recalling Dr. Dickinson and
Dr. Miller during the sentencing phase fell “within the wide range
of reasonable professional assistance.” Strickland, 466 U.S. at
689. After all, “[i]lt is *‘(r]are’ that constitutionally competent
representation will require ‘any one technique or approach,’”

Cullen v. Pinholster, 563 U.S. 170, 195 (2011) (second alteration

 

in original) (quoting Richter, 562 U.S. at 106), which King seems

to advocate for in this claim.

II. Georgia’s Reasonable Doubt Standard for Determining Mental
Retardation (Claim Two)

When King was tried in 1998, Georgia law required that a
defendant claiming that he was intellectually disabled (then the
term used was “mentally retarded”) must prove such disability to
the jury beyond a reasonable doubt. See 0.C.G.A. § 17-7-131(c) (3)
(1998). On direct appeal, the Georgia Supreme Court rejected

King’s challenge to the constitutionality of Georgia’s beyond-a-

68

 
AO 72A
(Rev. 8/82)

 

reasonable-doubt standard. King, 539 S.E.2d at 798. King’s claims
that the standard violates both the Eighth and Fourteenth
Amendments have been rejected by the Eleventh Circuit. Because
the Court is bound by the holdings in published decisions of the
Eleventh Circuit, it must deny King’s petition with respect to
these claims. See Raulerson, 2019 WL 2710051, at *9 (“According
to [the petitioner], the Supreme Court’s holdings in Atkins and
Cooper clearly establish that the application of Georgia's beyond-
a-reasonable-doubt standard to his claim of intellectual
disability violated his right to due process under the Fourteenth

Amendment by failing to protect his Eighth Amendment right not to

be executed if intellectually disabled. Because neither
Atkins nor Cooper so held, this argument fails.”). The Court also

rejects the remaining claims King sets forth in Claim Two of his
petition because they were not briefed, and thus King cannot

satisfy his burden.

III. Whether King’s Death Penalty is Disproportionate Punishment
(Claim Four)

In Claim Four, King argues that his rights were violated when
the Georgia Supreme Court failed to properly conduct a
proportionality review of King’s death penalty as required by state
law. The Georgia Supreme Court found that King’s sentence “was
neither excessive nor disproportionate to the penalties imposed in
similar cases in this State.” King, 539 S.E.2d at 802 (citing

69

 
AO 72A
(Rev. 8/82)

 

O.C.G.A. § 17-10-35(c) (3)). The Georgia Supreme Court cited to
O.C.G.A. § 17-10-35(c)(3), which required it to determine
“[w]hether the sentence of death is excessive or disproportionate
to the penalty imposed in similar cases, considering both the crime

and the defendant.”

Even if the Georgia Supreme Court’s proportionality reviews
of King and other cases have become “perfunctory” as King argues,
the United States Supreme Court has concluded that proportionality
review is not required by the Constitution “where the statutory
procedures adequately channel the sentencer’s discretion.”

McCleskey v. Kemp, 481 U.S. 279, 306 (1987) (citing Pulley v.

 

Harris, 465 U.S. 37, 50-51 (1984)). Georgia’s statutory procedures

have been found adequate. See Collins v. Francis, 728 F.2d 1322,

 

1343 (llth Cir. 1984) (“[I]t appears clear that the Georgia [death
penalty] system contains adequate checks on arbitrariness to pass
muster without proportionality review.” (internal quotations and

citations omitted)); see also Walker v. Georgia, 555 U.S. 979, 987

 

(2008) (“Proportionality review is not constitutionally required
in any form. Georgia simply has elected, as a matter of state
law, to provide an additional protection for capital defendants.”
(Thomas, J., concurring in the denial of cert.) (citing Pulley,

465 U.S. at 45)).

70

 
AO 72A
(Rev. 8/82)

 

In essence, King is challenging the Georgia Supreme Court’s
alleged failure to properly carry out its statutory duties and
argues that this Court should disagree with the Georgia Supreme
Court’s findings that were reached in undertaking those duties.
Such challenges, however, are not proper under 28 U.S.C. § 2254.

See Mills v. Singletary, 161 F.3d 1273, 1282 n.9 (11th Cir. 1998)

 

(“{A] federal habeas court should not undertake a review of the
state supreme court’s proportionality review . . . It is the
state’s responsibility to determine the procedure to be used, if
any, in sentencing a criminal to death.” (quoting Moore v. Balkcom,
716 F.2d 1511, 1518 (11th Cir. 1983))); Lindsey v. Smith, 820 F.2d
1137, 1154 (llth Cir. 1987) (“[W]le refuse to mandate as a matter
of federal constitutional law that where, as here, state law
requires [proportionality] review, courts must make an explicit,
detailed account of their comparisons.”). Accordingly, King fails
to state a claim for federal habeas corpus relief with respect to

Claim Four.

Iv. Batson and J.E.B. Claims (Claim Five)

A. The Batson and J.E.B. Framework

“Tt is clearly established federal law that, under the Equal
Protection Clause, a criminal defendant has a constitutional
‘right to be tried by a jury whose members are selected pursuant

to nondiscriminatory criteria.’” Adkins v. Warden, 710 F.3d 1241,

 

71

 
AO 72A
(Rev. 8/82)

 

1250 (llth Cir. 2013) (quoting Batson v. Kentucky, 476 U.S. 79,
85-86 (1986)). A violation of the Equal Protection Clause based
on the State’s striking of jurors has been coined a Batson
violation. When determining whether such a violation has
occurred, courts undertake a three-step process:

First, the defendant must make out a prima facie case by
showing that the totality of the relevant facts gives
rise to an inference of discriminatory purpose. Second,
once the defendant has made out a prima facie case, the
burden shifts to the State to explain adequately the
racial [or gender] exclusion by offering permissible
race-neutral [or gender-neutral] justifications for the

strikes. Third, if a race-neutral [or gender-neutral]
explanation is tendered, the trial court must then
decide . . . whether the opponent of the strike has

proved purposeful racial [or gender] discrimination.

Madison v. Comm’r, 677 F.3d 1333, 1337 (llth Cir. 2012) (quoting

 

Johnson v. California, 545 U.S. 162, 168 (2005)).13

 

Neither party disputes that Petitioner established a prima
facie case of purposeful discrimination or that the state proffered
race-neutral and gender-neutral reasons for striking the jurors at

issue. Thus, the Court focuses on Batson’s third step.

Regarding the third step, “it is a defendant's burden to prove

purposeful discrimination.” Adkins, 710 F.3d at 1250. When

 

10 For simplicity’s sake, even though King is arguing that the prosecution
violated both Batson and J.E.B., the Court will refer to these claims as arising
under Batson—-i.e., a Batson claim or challenge. See J.E.B. v. Alabama ex rel
T.B., 511 U.S. 127, 144-45 (1994) (holding that Batson’s prohibition on racially
discriminatory strikes applies to gender-based discriminatory strikes).

11 The Batson three-step process also applies to allegations of gender-based
discrimination. See J.E.B., 511 U.S. at 144-45.

 

 

72

 
AO 72A
(Rev. 8/82)

 

determining whether the defendant has met this burden, “the trial
court should consider all relevant circumstances.” Id. (quoting
Batson, 476 U.S. at 96). Along this line, “a court must undertake
a sensitive inquiry into such circumstantial and direct evidence
of intent as may be available.” Batson, 476 U.S. at 93 (internal
quotation marks and citation omitted). “[A] state court’s failure
to consider ‘all relevant circumstances’ at Batson’s third step is

an unreasonable application of Batson under § 2254(d) (1).

Adkins, 710 F.3d at 1251 (citing McGahee v. Ala. Dep’t Of Corr.,

 

560 F.3d 1252, 1261-62 (11th Cir. 2009)).
B. Batson, J.E.B., and AEDPA

It is well-established that a state court’s “evaluation of a
prosecutor’s race-neutral or gender-neutral explanation for a
strike under Batson is a ‘pure issue of fact . . . peculiarly

within a trial judge’s province.’” Smith v. Comm’r, Ala. Dep’t of

 

Corr., 924 F.3d 1330, 1344 (11th Cir. 2019) (quoting McNair v.
Campbell, 416 F.3d 1291, 1310 (11th Cir. 2005)). Because the Court
is thus reviewing a factual finding through the lens of AEDPA,
“[King] may obtain relief only by showing the [Georgia] conclusion
to be ‘an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.’” Miller-El v.
Dretke, 545 U.S. 231, 240 (2005) (quoting 28 U.S.C. § 2254 (d)(2)).

Thus, “[t]o succeed under § 2254(d)(2), [King] must show that it

73

 
AO T2A
(Rev. 8/82)

 

was unreasonable for the state court to credit the prosecutor’s
proffered explanations for the strikes.” Smith, 924 F.3d at 1346.
Finally, because the issue is a factual one, and because factual
findings are presumed correct on federal habeas corpus review,
King “bears the burden of rebutting that presumption by ‘clear and

convincing evidence.’” Id. at 1345 (quoting 28 U.S.C. § 2254

(e) (1)).
C. Whether King is Entitled to De Novo Review Under 28 U.S.C.
§ 2254 (d) (1)
Before reaching the factual determinations at issue, King
first attempts to proceed under § 2254(d)(1). If successful, King

would be entitled to de novo review of his Batson claims that are
properly before the Court. See Johnson, 615 F.3d at 1329-30

(“However, where the petitioner makes the required § 2254 (d)

showing as to a state court decision, we owe no AEDPA deference to

that decision and instead review the claim de novo.”). King argues
that “the Georgia courts unreasonably misapplied Batson’s step-

three analysis and reached unreasonably wrong determinations of

fact as a result.” Dkt. No. 65 at 71. King argues Batson was

unreasonably applied because its third step requires courts to
consider “all relevant circumstances.” Batson, 476 U.S. at 96.
King argues that the Georgia Supreme Court, sitting in review on
direct appeal of the trial court, unreasonably failed to take into

account the following circumstances: (1) that the trial court

74

 
AO 72A
(Rev. 8/82)

 

discredited the prosecutor’s race-neutral explanation regarding
Juror Jacqueline Alderman; (2) that the trial court found that the

prosecutor’s strike of Alderman was purposeful discrimination; (3)

“the strong statistical discrimination in this case; (4) the

prosecutor’s outrage when the trial court found a prima facie case
of discrimination; (5) “the prosecutor’s inappropriate amusement
at the challenge to his strike of Barbara Dean,” dkt. no. 65 at
78; (6) the prosecutor’s “intemperate, racially charged attack on
Batson when the trial court found he had purposefully discriminated
in striking Jacqueline Alderman,” id.; and (7) that King was

charged with killing a white woman.

King relies on McGahee to establish that the Georgia Supreme
Court unreasonably applied Batson by not considering all relevant
circumstances. To the extent King argues McGahee stands for the
proposition that a court must discuss in its opinion every relevant
circumstance in order to satisfy Batson’s third-step, King is
incorrect. The Eleventh Circuit has clarified McGahee’s holding
and has found that McGahee does not hold “that AEDPA deference
dees not apply to state court decisions accompanied by opinions
that do not discuss all the evidence, circumstances, or arguments.”

Lee v. Comm’r, Ala. Dep’t of Corr., 726 F.3d 1172, 1214 (11th Cir.

 

2013). Indeed, “[uJnder Supreme Court and [Eleventh] Circuit

precedent, a state court’s written opinion is not required to

75

 
AO 72A
(Rev. 8/82)

 

mention every relevant fact or argument in order for AEDPA

deference to apply.” Id. at 1223.

Looking at the first alleged error, King argues that the
Supreme Court of Georgia unreasonably applied Batson by
“unreasonably transform[ing] the trial court’s finding of
intentional discrimination with respect to the strike of Juror
Alderman into an innocuous event to which it gave no
consideration.” Dkt. No. 65 at 75. King goes on to argue that
“in finding a Batson violation, the trial court in fact found that
the defense had proven purposeful discrimination and that the
prosecutor had been untruthful in claiming he had struck this juror
for reasons other than her race and/or gender.” Id. at 76. Looking
at the trial court record, the trial court discounted the
prosecutor’s race-neutral explanation as not being consistent with
the record. The trial court then found Alderman “to have been an
improper strike.” Dkt. No. 16-28 at 54. The trial court did not
explain its decision in terms of the Batson framework, but it was
not unreasonable for the Georgia Supreme Court to ground the trial
court’s decision in Batson’s second step: that the trial court
found that the prosecutor did not adequately explain Alderman’s
exclusion with a permissible race-neutral justification. In other
words, it was not unreasonable for the Georgia Supreme Court to
find that the trial court held that the race-neutral reason given

by the prosecution was inadequate. Nevertheless, however the trial

76

 
AO 72A
(Rev. 8/82)

 

court’s finding is couched, the Georgia Supreme Court's discussion
of Alderman shows that it was aware that the trial court found
that the prosecutor’s reasons for striking Alderman were
discredited by the trial court and that the prosecutor’s strike
violated Batson. Thus, King has not met his burden of showing
that the Georgia Supreme Court did not take this circumstance into

account.

Regarding the other circumstances, with the exception of
statistical evidence (which is discussed next), King has not shown
that the Georgia Supreme Court did not take these circumstances
into account. Again, the Georgia Supreme Court was not required
to discuss or even mention these circumstances. Further, McGahee
does not control because this case is not like McGahee. There,
after a Batson objection in the state trial court, the prosecution
gave only general explanations for striking only black venire
members (except in the case of one venireman). McGahee 560 F.3d at
1258. The trial court, however, still denied the Batson challenge.
Id. at 1259. After the verdict, the prosecution gave

“individualized, specific reasons for its peremptory strikes,” but

the state trial court never ruled on any of them. Id. at 1259-60.

' While the prosecution gave three reasons for striking one of the

veniremen, the state appeals court never addressed one of the
reasons, which was an “explicitly racial reason for striking” the

veniremen. Id. at 1264. The McGahee court concluded that the

77

 
AO 72A
(Rev. 8/82)

 

state appeals court “clearly limited its review to only .. . two
reasons and did not implicitly review any other reasons.” Id.
(emphasis added). Thus, the McGahee court explicitly recognized
that a court may properly implicitly review circumstances (and
thus need not discuss or mention those circumstances). That did
not occur in McGahee: that court found that the state court did
not consider an explicitly racial reason, which was in
contravention of Batson. King, however, has pointed to no evidence
that the Georgia Supreme Court failed to consider the circumstances
listed above-other than the fact that the Georgia Supreme Court
did not mention these circumstances: such evidence is insufficient
to show an unreasonable application of Batson’s third step. “See
Greene v. Upton, 644 F.3d 1145, 1155 (11th Cir. 2011) (“(The
petitioner] relies on our decision in McGahee, 560 F.3d 1252, to
argue that the Supreme Court of Georgia applied Batson unreasonably
because it did not explicitly discuss each reason offered by the
state in support of the peremptory challenges, but McGahee does

not stand for that proposition.”).

Turning to the statistical evidence in this case, McGahee is
also distinguishable even though it dealt with a similar issue.
McGahee found that the state appellate court unreasonably applied
Batson because it “failed to consider the fact that 100% of the
African-American potential jurors were removed from the jury by

the State.” Id. at 1265. The state appellate court unreasonably
78

 
AQ 72A
(Rev. 8/82)

 

 

applied Batson because although it “noted that ‘[t]he State used
sixteen of its twenty-two strikes to exclude all of the black
venire members from the jury,’ the court never discussed the fact
that all of the black venire members had been removed by the
prosecution through the challenges for cause and peremptory
challenges, and never discussed this pattern or the significance
thereof.” Id. (quoting McGahee v. State, 554 So. 2d 454, 459 (Ala.
Crim. App. 1989), aff'd, 554 So. 2d 473 (Ala. 1989)). Thus, it
was the fact that the state court noted this disparity without
giving it any weight that made that court’s analysis unreasonable.
Here, however, the Georgia Supreme Court did not misstate the
extent of the exclusion of black venire members. Rather, the
Georgia Supreme Court did not discuss this circumstance. The Court
cannot say, based solely on the Georgia Supreme Court’s lack of
discussion of this circumstance, that the Georgia Supreme Court
unreasonably applied Batson. Rather, the Court begins with the
presumption that the Georgia Supreme Court reasonably applied
Batson by taking into account the statistical evidence. Thus, the
Court presumes that even taking into account this circumstance
(and the others listed above) the Georgia Supreme Court still found
that King could not satisfy his burden. Whether this factual
finding by the Georgia Supreme Court is unreasonable will be

discussed below. See infra Part IV.G.

79

 
AO 72A
(Rev. 8/82)

 

For these reasons, King is not entitled to de novo review of

his Batson claims under 28 U.S.C. § 2254(d) (1).
D. Trial Judge’s Application of Batson and J.E.B.

This section gives the factual background on the jury
selection process that occurred at King’s trial. After taking
roll call and swearing in the potential jurors, the trial judge
instructed the venire on the procedures by which the petit jury
would be chosen. Dkt. No. 16-10 at 35-36. The judge explained
that the 168 potential jurors}? were to be divided into jury
panels,!3 that each panel would be questioned separately, and that
each juror would then be further separated and questioned
individually. Id. at 35-36. The trial judge also introduced the
parties. Id. at 37. Assistant District Attorney John Johnson
represented the State. Id. G. Terry Jackson was lead counsel for
the defense; he represented King along with his co-counsels George
Hagood, Patty Williams, and Steven Sparger. Id. at 37-38. After
more preliminary instructions, the judge placed the potential
jurors into panels, told each panel when they would likely need to
return to the courthouse for voir dire, and then excused the

panels. Id. at 35-95.

 

12 See Dkt. No. 16-10 at 29 (calling Juror 168).
13 A total of 12 panels were created. See Dkt. No. 16-10 at 95 (excusing
Panel 12).

80

 
AO 72A
{Rev. 8/82)

 

The actual voir dire-the questioning of the venire members—

occurred over the next week. The process was for each panel,

moving sequentially from Panel 1, to be seated in the jury box as

a group. The trial judge would then ask a series of questions to
the entire panel (titled “General Exam” in the transcripts) and
the venire members would raise their hands to signify an answer in

the affirmative; after the court’s inquiries, the prosecutor and

then the defense were each given the same opportunity to ask

questions to the whole panel whereby a panel member would raise
his or her hand in the affirmative, with some follow up questions
at times. See e.g., dkt. no. 16-13 at 14-42 (questioning Panel 1
in this manner). After the entire panel was questioned, the panel
was removed to the jury room, and an individual venire member was
retrieved. The potential juror would then be questioned by the
trial judge, ‘then the prosecutor, and finally the defense.
Throughout the process, potential jurors were excused for various

reasons.

After fifty-four potential jurors were qualified (with Panel
6 being the final panel questioned), that portion of the process
was complete, and the striking portion began the following Monday.
See Dkt. No. 16-26 at 157; Dkt. No. 16-28 at 12. At the time of
trial, Georgia law provided that the state had ten peremptory
strikes and the defense had twenty. See 0.C.G.A. § 15-12-165

(1994) (“[I]n any case in which the state announces its intention

81

 
AO T2A
(Rev. 8/82)

 

to seek the death penalty, the person indicted for the crime may
peremptorily challenge 20 jurors and the state shall be allowed
one-half the number of peremptory challenges allowed to the
accused.”). Further, out of the fifty-four potential jurors
selected, three groups of four were created by which three
alternates would be selected (the state having one strike from
each group and the defense having two). See 0.C.G.A. § 15-12-169
(1994) (“The defendant shall be entitled to as many peremptory
challenges in an amount twice greater than the additional
peremptory challenges of the state.”). Deducing from the clerk’s
copy of the strike list and the transcript, the Court finds that
the striking process was as follows: the first potential juror
would stand; the State would then mark either “excuse” or “accept”
on the strike sheet; “excuse” meant that person was struck; if the
State marked “accept,” then the defense was given the option to
either mark “excuse” and strike that person or mark “accept” and
have that person become a member of the petit jury. Dkt. No. 14-21

at 58-60; Dkt. No. 16-28 at 12-14.

After the striking process was completed, the lead defense
counsel, Jackson, made a Batson objection to the State’s strikes.
Dkt. No. 16-28 at 17. Jackson argued his prima facie case,
explaining that “[i]n the main panel, there were eight black >
jurors,” that “[t]he State struck seven of those,” who were all

females, and that the State used only one of its four available

82

 
AO 72A
(Rev. 8/82)

 

strikes for the alternates, which was to strike a black female.
Id. The Court found that the defense had satisfied its burden of
making a prima facie case of discriminatory intent. Id. at 18.
The burden then shifted to the State to explain permissible neutral
justifications for its strikes, which the prosecutor did for each
of his ten peremptory strikes and his alternate Strike. Id. at

20-29.

After the State set forth its non-discriminatory
justifications for its strikes, the trial court turned to the
defense to rebut such bases and to prove that the prosecution was
motivated in substantial part by discriminatory intent. After
each rebuttal argument, the Court would make its decision (with
two exceptions) as to whether the defense satisfied its burden.
After discussing Jacqueline Alderman, however, the trial judge
reserved its ruling, stating that he would come back to that
challenge. Id. at 32. Likewise, with Alnorris Butler, the trial
judge again did not rule right away. See id. at 35. Nevertheless,
with the rest of the jurors, the trial court found that the defense
had not met its burden of proving purposeful discrimination.
Retuning to Alderman and Butler, the trial court found that the
defense did not meet its burden as to Butler. Id. at 51-52. As

to Alderman, the trial court found a Batson violation. Id. at 54.

83

 
AO 72A
(Rev. 8/82)

 

Having found that the strike of Alderman violated Batson, the
Court ordered that the jury be re-struck—an order that angered the
prosecutor. The exchange began:

Johnson: -- why should we do that? Why not just -- I
mean I don’t have -- first of all, I have a problem that
if I say, find out that somebody knows the family and I
can’t -- excuse me - give me a moment.

The Court: Calm down. Get yourself, your thoughts proper
and then tell me what you want to tell me.

Id. at 55. Johnson then elaborated on his position, which is
reproduced in its entirety so as to not take any portion of it out

of context:

I find it improper for this Court to tell me that
I cannot decide, when I listen to what somebody says and
look at them, that they know the family, that they’ve
been living in this community for 35 years, that that’s
not a justifiable strike. If that’s the case, then 90
percent of the strikes that I’ve taken, and 100 percent
of the strikes the defense takes in a case are
irrelevant.

If this lady were a white lady there would not be
a reason -- there would not be a question in this case.
And that’s the problem I have with all of this is that
it’s not racially neutral. There was a time when it was
racially neutral and that was before Batson. Because I
had to act that way when I was in Brunswick because it
was a physical impossibility if you wanted to strike
every black off a jury for you to do that. And we had
an issue just -- you had to reform your whole ideas and
then Batson came out. And Batson now makes us look
whether people are black or not. Not whether they’re
black or white, but black or not. And I may be arguing
for the Supreme Court in this particular case and not
for this court, which I probably am, but it just, it is

84

 
AO 72A
(Rev. 8/82)

 

uncalled for to require people to be reseated on a jury
that I have a problem with in this case.

This lady sits on this jury and all of a sudden out
comes the fact that back during the life of this man’s
mother and father they were alcoholics, they beat him,
or they ignored him, or they -- and she sits there and
says well I remember that. Then I’m screwed, to use the
vernacular. Not because I know that’s what’s going to
happen because my experience is anyone who knows the
family and has that much time involved in the community,
those are the people that hang up a jury. That’s my
experience. And when I base it on my experience and
then this Court says that’s not a good enough reason,
then I take issue with this entire whole process, both
to this Court and to the Supreme Court of Georgia. It’s
improper and it’s wrong.

What I would suggest this Court to do now that I’ve
had my say, and I’m sorry, I’m very angry right now.

Id. at 55-56. After Johnson’s soliloquy, the defense, the
prosecutor, and the Court agreed that the proper remedy was to
reseat Ms. Alderman on the jury. Id. at 56-60. The previous

twelfth juror was removed from the jury to make room for Ms.

Alderman. Id. The jury process was then complete.
E. The Georgia Courts’ Rulings

Following his conviction and sentence of death, King filed a
motion for new trial and then an amended motion for new trial.
Dkt. No. 14-22 .at 22-24, 52-70. In the amended motion, King
argued, among other things, that the trial court violated King’s
due process and equal protection rights by “allowing the prosecutor

to run criminal history checks on family members of Afro-American

85

 
AO 722A
(Rev. 8/82)

 

jurors, while not running similar checks on family members of white
jurors.” Id. at 59. King further argued that the trial court
erred in not granting his Batson challenges on racial and gender
grounds as to Barbara Dean, Alnorris Butler, Peggy Tillman, Maurice
Vann, Patricia McTier, Jane Ford, Vondola Barney, Lillie Burkett,
and Gwen Gillis. Id. at 60. The trial court summarily denied the

motion. Id. at 82.

On direct appeal to the Georgia Supreme Court of the trial
court’s denial on his motion for new trial, King again argued that
the trial court erred in finding that there was no Batson
violation; this time, however, King also identified Juror Sarah
McCall as having been unlawfully struck, in addition to Jurors
Burkett, Vann, Dean, Ford, and Gillis. Dkt. No. 18-8 at 35-61.
King did not expressly challenge the strikes of Butler, Tillman,
McTier, and Barney, as he had in his motion before the trial
court.!4 The Georgia Supreme Court held that the trial court did
not abuse its discretion in finding no discrimination with respect
to Jurors Burkett, Vann, McCall, Dean, Ford, and Gillis. King v.

State, 539 S.E.2d 783, 795-96 (Ga. 2000).

 

14 In his appeal, King did mention, in passing, the strikes of Butler and Barney
as part of his argument with regard to Burkett. Id. at 44-45. However, he did
not expressly identify those jurors as part of his challenge on appeal.

86

 
AO 72A
(Rev. 8/82)

 

King’s next bite at the apple was his petition for a writ of
habeas corpus with the state habeas court.!5 There, King—-in his
amended petition—-again challenged the prosecutors strikes, but
King did not specify which strikes he was challenging. King,
however, included a footnote to his claim stating: “To the extent
trial counsel failed adequately to raise and litigate this issue
at trial or on appeal, counsel was ineffective, and Petitioner was
prejudiced thereby.” Dkt. No. 19-35 at 30 n.9. In King’s post-
hearing brief in support of his petition, however, King did not
argue his Batson or J.E.B. claim. Dkt. Nos. 24-28, 24-29. Rather,
the brief was entirely silent on the issue. Likewise, King’s
proposed order filed in the state habeas court did not include any
findings of fact or conclusions of law with respect to his Batson
or J.E.B. claims. Dkt. Nos. 25-1, 25-2. The state habeas court
did find, however, that King’s Batson and J.E.B. claims were barred
by the doctrine of res judicata because “the claims were raised
and litigated adversely to [King] on his direct appeal to the
Georgia Supreme Court.” Dkt. No. 25-3 at 2; see also id. at 3
(finding barred by res judicata “[t]hat portion of Claim V, wherein
[King] alleges that the prosecution improperly used its peremptory
strikes to systematically exclude unspecified jurors on the basis

of race and/or gender”). Finally, King’s application to the

 

18 King did petition the United State Supreme Court for a writ of certiorari,
but the petition was summarily denied. King v. Georgia, 536 U.S. 957 (2002).

87

 
AO 72A
(Rev. 8/82)

 

Georgia Supreme Court for a certificate of probable cause to appeal

was summarily denied. Dkt. No. 25-10.

F. Procedural Default of This Claim with Respect to Juror
Patricia McTier

Under AEDPA, a federal habeas petition must first have
“exhausted the remedies available in the courts of the State,”
before he or she may apply for a writ of habeas corpus. 28 U.S.C.
§ 2254(b) (1) (A). Here, on direct appeal of his conviction to the
Georgia Supreme Court, King never challenged the trial court’s
denial of his Batson challenge as to Juror Patricia McTier. King
agrees that his “[a]ppellate counsel did not specifically
challenge the removal of Ms. McTier in Mr. King’s direct appeal.”

Dkt. No. 65 at 87 n.37.

Even though this claim was not exhausted within the meaning
of AEDPA, the Court may still consider it if King properly
challenged his appellate counsels’ failure to appeal this claim in
the state habeas court under a theory of ineffective assistance of
counsel. If King had, then King would have been on the path of
properly exhausting, within the meaning of §& 2254 (b) (1) (A), the
ineffective assistance of counsel claim. But, King did not, so

any claim that his counsel on direct appeal was ineffective must

88

 
AO 72A
(Rev. 8/82)

 

also fail per failure to exhaust.1® See Fults v. GDCP Warden, 764

 

F.3d 1311, 1317-18 (llth Cir. 2014) (“[A] cause and prejudice
argument which is not presented in state court is itself
procedurally defaulted and cannot be raised for the first time on
federal habeas (unless, of course, there is cause and prejudice
for that particular default as well).” (citing Henderson v.

Campbell, 353 F.3d 880, 895-99 (1ith Cir. 2003))).
G. The Remaining Batson and J.E.B. Claims
1. Overarching Relevant Circumstances

King argues that statistical evidence supports a finding that
the prosecution’s strikes were motivated in substantial part by
discriminatory intent. King’s trial counsel established a prima
facie violation of Batson by pointing to the racial disparity in
the prosecution’s strikes. The defense argued that of the eight
black jurors in the main panel, the prosecution used seven of its
ten strikes to strike black females. Dkt. No. 16-28 at 17.1’ The
defense also noted that of the alternates, the prosecution struck
one potential alternate, who was black. Id. at 18. These facts

are indeed evidence suggesting racial discrimination that this

 

16 King’s argument that the State waived these procedural defaults is nonsensical
because King never raised a Batson claim with respect to McTier in his amended
state habeas petition. Indeed, the amended petition never even mentions McTier—
let alone a Batson claim or an ineffective assistance of counsel claim grounded
in the removal of McTier. See Dkt. No. 19-35.

1? This is not accurate: two of the seven strikes were against black males,
Maurice Vann and Alnorris Butler.

 

89

 
AOT2A
(Rev. 8/82)

 

Court must take into account. See Miller-El v. Cockrell, 537 U.S.

 

322, 342, (2003) (finding that “the statistical evidence alone
raises some debate as to whether the prosecution acted with a race-
based reason,” where the prosecution struck “91%” of the eligible
black venire members with 10 of their 14 peremptory strikes);
Batson, 476 U.S. at 97 (finding that a “‘pattern’ of strikes
against black jurors included in the particular venire might give

rise to an inference of discrimination”).

Further, the Court must take into consideration the trial
court’s finding that the prosecution violated Batson with its
strike of Alderman. The Court must also consider that, in so
doing, the trial court discredited the prosecution’s explanation
for its strike and found it was unconstitutionally based. See

Flowers v. Mississippi, 139 S. Ct. 2228, 2243 (2019) (finding that

 

in reviewing Batson challenges defendants may present evidence of
a “relevant history of the State’s peremptory strikes in past

cases”).

As to the circumstances of the prosecutor’s reactions to the
trial court finding a prima facie case, to the trial court finding
purposeful discrimination on the strike of Ms. Alderman, and to
the Batson/J.E.B. challenge of Barbara Dean, the Court notes that
“the best evidence of discriminatory intent often will be the

demeanor of the attorney who exercises the challenge,” and that the

90

 
AO 72A
(Rev. 8/82)

 

Supreme Court has “recognized that these determinations of
credibility and demeanor lie peculiarly within a trial judge’s
province.” Flowers, 139 S. Ct. at 2244 (quoting Snyder v.
Louisiana, 552 Us. 472, 477 (2008)). Nevertheless, the Court

will take these circumstances into account—as it must.

Even though the Patricia McTier claim is procedurally
defaulted, King argues that the Court must consider’ the
prosecutor’s alleged misconduct as a relevant circumstance. .
First, without any prompting from McTier, the prosecutor asked
McTier whether she was “related to Wilma McTier through [her]
husband.” Dkt. No. 17-1 at 68. McTier confirmed that she was
related by marriage to Wilma and then clarified that Wilma was
“probably” her husband’s “second or third cousin[].” Id. at 68-69.
When asked during the Batson inquiry to provide a non-
discriminatory reason for striking McTier, the prosecutor stated
that his office had prosecuted Wilma McTier for an aggravated
assault. Dkt. No. 16-28 at 24. When describing the relationship
between Wilma and Patricia McTier, the prosecutor bumbled over its
nature: “Wilma McTier is related to Ms. McTier. My understanding
was that that was her brother. She indicated it was her husband’s
— some other relationship. My indication was it was her brother-
in-law. She indicated it was like her brother’s uncle.” Id. The
prosecutor then clarified that he looked through the office’s

records and “determine[d] that we did in fact prosecute Wilma

91

 
AO 724A
(Rev. 8/82)

 

McTier for aggravated assault.” Id. at 24-25. The trial court
then told the prosecution that if Wilma was Patricia’s brother's
uncle, then Wilma would also be Patricia’s uncle. Id. at 25. The
prosecution again attempted to clarify the relationship: “I’m
sorry, no, her husband’s uncle. I thought it was her brother-in-
law, her husband’s brother. She thought it was her husband’s
uncle.” Id. The prosecutor then immediately reiterated that he
had “look[ed] that up in our records, and we have prosecuted Wilma

McTier. She did acknowledge that they were related.” Id.

The defense then requested that the trial court determine
whether the prosecution ran searches on all of the black jurors’
relatives to determine whether they had been prosecuted by the
district attorney’s office. The trial judge responded that he
thought “as [he] remember[ed] it, that [McTier] almost volunteered
this information, I think, from misunderstanding the question that
was asked.” Id. at 40. The trial court continued, “I think the
question was actually asked in another manner, as I’m remembering
it, where they were asking -”; at this point the prosecution
interrupted and offered, “({a]re you a victim.” Id. The exchange
that followed is long but is necessarily reproduced in almost its
entirety (with a small portion omitted as irrelevant):

The Court: And I can’t remember whether it was the State
or the defense that asked it, but somebody asked a
question that was actually looking for an opposite
answer, --

92

 
AO72A
(Rev. 8/82)

 

Johnson: Yes, sir, yes, sir.

The Court: -- and I think the jurors misunderstood the
question and volunteered that they, a member of their
family had been prosecuted or was in custody.

Johnson: As the Court remembers, in individual voir
dire-

The Court: Oh, I think it was something, maybe a
question, that had been asked on the thing about who -
had anybody ever had any problems with law enforcement.

Johnson: No, sir.
The Court: Okay, go ahead.

Johnson: When defense counsel began his individual voir
dire, he asked every juror had they ever been a victim
of a crime, and what I did was -

The Court: Victim.

Johnson: . . . The question was asked, has any member —
you or your immediate family ever been a victim of a
crime.

The Court: Then he followed up in his individual and
said you said you were a victim of a crime, and Ms.
McTier responded to say - I think she misunderstood that,
and I think there was one other juror -

Johnson: Ms. Barney

The Court: -- that misunderstood and answered similarly,
disclosing that there had been some member of their
family that was in fact prosecuted, not a victim, but
had been prosecuted.

Jackson: Well, my notes don’t reflect that as to this
jury, Your Honor.

The Court: Okay. Initially, I find no discrimination
there. If I’m going to listen to one, I may listen to
that just to be sure, but I’m thinking that that - My
memory is that that was a volunteered thing. The state
has noted that they have prosecuted a family member, and
they have stated that - They have, to be sure, even
though they asked the question, have verified that. Go
ahead.

93

 
AO 72A
(Rev. 8/82)

 

Johnson: Your Honor, if I just can say in response to
that, regardless of whether it was said or not, I happen
to know that Wilma McTier was prosecuted by our office.
Because of the relationship of the names, I had a right
to ask and did ask are you related to Wilma McTier, and
she stated her relationship. I happen to know that
Barbara Dean’s stepson was shot by Darren Crosby. I
don’t have to ask them and embarrass them about that
information. I don’t have to go into it. If I know it
and can reasonably verify it’s accurate, I’ve got a right
to rely on that no matter what, just like defense counsel
does.

Id. at 41-43.

The record shows that Patricia McTier did not volunteer any
information about Wilma McTier prior to being questioned by Johnson

during individual voir dire. Thus, Johnson and the trial court’s

-yecollection was incorrect, as was Johnson’s representations of

the degree of Wilma and Patricia’s familial relationship. The
prosecution’s incorrect recollection of both that Patricia first
raised the prospect of Wilma being prosecuted and of the degree of
Patricia and Wilma’s familial relationship is relevant when
determining whether the prosecution’s other strikes were
“motivated in substantial part by discriminatory intent.” Foster
v. Chatman, 136 S. Ct. 1737, 1742 (2016) (quoting Snyder, 552 U.S.

at 485); see also, Flowers, 139 S. Ct. at 2243 (finding that a

 

defendant can support a Batson challenge with evidence of “a
prosecutor’s misrepresentations of the record when defending the
strikes during the Batson hearing”).

94

 
AO TZA
(Rev. 8/82)

 

All of the circumstances discussed in this section must be
considered under Batson’s third step. Thus, they will be
considered by the Court when determining whether the Georgia

Supreme Court’s findings were reasonable.
2. Sarah McCall

The prosecutor’s race-neutral reasons for striking McCall
were that the death penalty was “not her first choice,” that she
“had a lot of hesitancy about her,” and that her husband (who was
in the venire in a different panel) felt that she was opposed to
the death penalty. Dkt. No. 16-28 at 23-24. However, the
prosecutor’s third reason!®-that McCall’s husband said she was
opposed to the death penalty—is contradicted by the record. The

exchange was as follows:

Johnson: Have you and your wife talked about - Well,
first let me ask you this. The feelings that you have,
are they based on, are they based in part on, your
religious principles -

Mr. McCall: Yes.
Johnson: -- about the death penalty.
Mr. McCall: Yes, sir, yes.

Johnson: Okay. Have you and your wife talked about that?

 

18 The prosecutor explained to the trial court: “I did not make up my mind about
Ms. McCall until after we voir-dired her husband, who was Richard McCall and in
the next panel. If the Court remembers, I believe I asked him the question,
when we were dealing with his death penalty opposition, did he feel his wife
was opposed to it also, and he said he thought she would be, and for those
reasons, that she is against the death penalty or would not consider it equally,
I struck her.” Dkt. No. 16-28 at 24.

95

 
AO 72A
(Rev. 8/82)

 

Mr. McCail: No, sir.

Johnson: So whatever decisions you and she make, you
either could have different points of view or the same
points of view, but you don’t know how she feels about
it? ,

Mr. McCall: Correct.

Johnson: That’s all I have, Judge.

Dkt. No. 16-20 at 73-74. This misstatement of the record becomes
even more important because the prosecution expressly relied on it
to strike McCall: “T did not make up my mind about Ms. McCall until
after we voir-dired her husband, who was Richard McCall and in the
next panel.” Dkt. No. 16-28 at 24. This misstatement of the
record can be evidence that the prosecutor was motivated by
discriminatory intent. See Flowers, 139 S. Ct. at 2250 (“When a
prosecutor misstates the record in explaining a strike, that

misstatement can be another clue showing discriminatory intent.”).

King argues that even more evidence of discriminatory intent
exists because of inconsistent treatment of McCall as compared to
“many white prospective jurors whom the prosecutor accepted.” Dkt.
No. 65 at 82. The first two race-neutral reasons the prosecutor
set forth for striking McCall were that “[s]he indicated that the
death penalty was not her first choice” and that “[{s]he had a lot
of hesitancy about her.” Dkt. No. 16-28 at 23-24. McCall indeed
responded to the trial judge’s question of “are you against the

death penalty” as follows:

96

 
AO 72A
(Rev. 8/82)

 

“Your Honor, I have questions about that. Because of my
religious beliefs, the Bible plainly states that I shall
not kill. Okay. If the defendant has killed someone
and you in turn, if that defendant is found guilty, then
you kill him. I mean I have questions about that, but
I really do believe in some cases that the death penalty
should be given.”

Dkt. No. 17-1 at 44. While McCall did agree that “in some
instances” the death penalty “would be an appropriate punishment,”
she did show some hesitancy in her ability to recommend it: when
asked whether, “after considering all of the evidence, that the
most appropriate penalty was death, could you recommend to the
Court that it impose that sentence,” McCall responded “I think I
could.” Id. at 45-46. When it was the prosecution’s turn to
question McCall, she continued to show hesitancy toward the death
penalty. While she did affirm that she could vote to recommend
the death penalty, she also agreed that “because of [her] religion
and [her] beliefs” she had problems with the death penalty and
that if given other choices of punishment she would “lean toward
those other choices before [she] would consider the death penalty.”

Id. at 50-51.

King’s argument—-that “McCall’s views about the death penalty
were no less favorable to the state’s interest in a death sentence
than those of many white prospective jurors whom the prosecutor
accepted,” dkt. no. 65 at 82~-is not supported by the record. The

responses regarding the death penalty of each of the prospective

97

 
AO 72A
(Rev. 8/82)

white jurors that King identified cannot be characterized as
hesitant. In stark contrast, the responses of McCall about the
death penalty can only be characterized as hesitant and that
hesitation was grounded in her religious beliefs. Thus, King has
not shown that the white venire members were treated differently
from McCall in a manner that suggests or evidences discriminatory

intent.

The issue, then, is whether the overarching relevant
circumstances, discussed supra Part IV.G.1., in combination with
the prosecutor’s incorrect reason for striking McCall and
incorrect representation of the record are sufficiently clear and
convincing to rebut the state court’s finding that the prosecution
was not motivated in substantial part by discriminatory intent in
striking McCall. Although the question is closer than some, King
has not met his burden with respect to McCall-especially when
considering her strong hesitation in recommending the death
penalty and her hesitation in her belief that she could even
recommend that penalty.19 See Dkt. No. 17-1 at 46 (replying that

she “think[s]” she “could” recommend the death penalty if it was

 

 

19 Contrary to King’s argument, the fact that McCall only “thought” she could
impose the death penalty was argued by the prosecutor as a race-neutral reason
for striking McCall and thus is properly considered by the Court. The prosecutor
argued to the trial court that he struck McCall in part because “[s]he had a
lot of hesitancy about her” regarding the death penalty. Dkt. No. 16-28 at 24.
Saying she only “thought” she could recommend the death penalty (especially
when compared to her answers regarding recommending the life imprisonment
options) is aptly characterized as “hesitancy.”

98

 
AO 72A
(Rev. 8/82)

 

the most appropriate penalty but replying that she “could”
recommend life imprisonment and life imprisonment without the
possibility of parole). Thus, the Court cannot say that the
Georgia Supreme Court’s finding—that the trial court did not abuse
its discretion in finding that the strike of McCall was proper—

was unreasonable.
3. Lillie Burkett

The prosecutor set forth two race-neutral reasons for this
strike. The first reason was that she was a minister; the
prosecutor explained he “do[es] not take people on juries who are
ministers” because “[t]hey have a particular point of view about
trying to forgive people and look to the best in them.” Dkt. No.
16-28 at 27. Second, “she knew [King’s] family in this case, and
the fact that the family situation, the background situation, will
be an issue in the psychological testimony that will come, made
[him] feel that she would not be a fair juror in that respect.”

Id.

King has not shown that the Georgia Supreme Court’s decision
that the trial court did not abuse its discretion in finding that
the prosecution’s strike of Burkett was not motivated in
substantial part by discriminatory intent—was unreasonable.
First, the prosecution’s primary reason for striking Burkett was

that she was a minister, and he does “not take people on juries

99

 
AQ 72A
(Rev. 8/82)

 

who are ministers.” Id. While the prosecution’s questioning of
Burkett on this topic may not have been particularly probing, he
did learn from her that she had been a minister for eight years—a
substantial period of time. Tellingly, the prosecution’s
questioning of others regarding their role in the church was
equally as limited to that person’s title/role and did not probe
into the specifics of the role. See, e.g., Dkt. No. 16-13 at 94-95
{questioning Samantha Drew); Dkt. No. 16-14 at 5-6 (questioning
Connie Arnold); Dkt. No. 16-15 at 137-38 (questioning Jacqueline
Alderman); Dkt. No. 16-16 at 97-98 (questioning Alnorris Butler);
id. at 140-41 (questioning James Orvin); Dkt. No. 16-17 at 16-18
(questioning Tamela Folsom); id. at 79-80 (questioning Rebecca
Griffin); Dkt. No. 16-23 at 56-57 (questioning Eddie Vann); Dkt.
No. 16-24 at 37 (questioning Brandy DeLoach); Dkt. No. 16-25 at
17-18 (questioning Carzell Rooks). Further, Johnson, the main
prosecutor, showed that he was familiar with, at least, the Baptist
Church. When he asked Rebecca Griffin about her position in the
church, she replied that she taught “Training Union,” dkt. no.
16-17 at 80. Johnson replied that “[h]earing the special words,
you must be Baptist,” and that he was “raised Baptist so I can
understand.” Id. King’s argument that the prosecution treated
Burkett differently than similarly situated whites with regard to
their positions in the church is not supported by the record

because he questioned all jurors similarly on the matter and no

100

 
AO 72A
(Rev. 8/82)

 

other jurors were ministers with the exception of Thomas

Lightsey. 2°

Turning to King’s second argument, the prosecution’s lack of
questioning regarding Burkett’s relationship to the King family
does not move the needle either. The prosecution’s reason that he
does not take ministers is a valid race-neutral reason for striking
Burkett. It is unsurprising, then, that the prosecutor did not
probe further into the extent of Burkett and the King family’s
relationship because the prosecution already had reason enough to
strike Burkett. Thus, the Georgia Supreme Court’s finding that
the trial court did not abuse its discretion with respect to the

defense’s challenge of Burkett was not unreasonable.
4. Gwen Gillis

The prosecutor’s proffered reasons for striking Gillis were
that she lived near King’s aunt, that she was a neighbor of the
family of King’s co-defendant, and that she lived close to “one of
the relatives, Gary Andrews,” in whose house the murder weapon was
found. Dkt. No. 16-28 at 27. King first argues that the
prosecutor’s reasons were pretextual because the prosecutor

learned by his questioning only that Gillis lived down the road

 

20 Although the prosecution did not strike Thomas Lightsey, who was also a
minister, the prosecution was never given that opportunity. The prosecution
indeed could have saved one of its strikes for Lightsey. But the prosecution's
choice not to makes sense considering that Lightsey was the second to last
prospective juror that could have been selected for the petit jury.

101

 
AO 72A
(Rev. 8/82)

 

from King’s aunt. It was not until the defense’s individual voir
dire of Gillis that Gillis stated she was a neighbor of King’s co-
defendant and of Gary Andrews. The prosecutor, however, learned
from the fact that Gillis lived near King’s aunt that, as he
informed the trial court, “she would have lived in the neighborhood
where both of the co-defendants’ family lived.” Id. at 27-28.
For this reason, the prosecution “was not willing to accept her as
a juror.” Id. at 28. Thus, the prosecutor did not need to question
her further because he had learned the information necessary in
his mind to strike her. Second, King again points to white venire
members Connie Arnold, Karen Milton, Rebecca Griffin, Martha
Vaugn, and James Edwards as having connections to witnesses that
were just as strong. These jurors’ connections, however, were far
too attenuated to be compared to a neighbor of both co-defendants
and Andrews.?! Thus, King has not met his burden with respect to

Gillis.

 

21 Arnold ran a video store where King would rent videos. She worked there for
about a year in 1990. Dkt. No. 16-14 at 1, 5-6. Milton, an x-ray technician,
had only one connection in that she once gave King a CT scan. Dkt. No. 16-15
at 80-87. Griffin went to school with Juanita King (and her brother went to
school with King, but she did not think she ever met King). Dkt. No. 16-17 at
80. Griffin did not state how well she knew Juanita, just that they were
classmates at one point in time. Vaughn worked in a cafeteria, and her only
contact with King was “[t]hrough the lunch period for just a brief period of
time.” Dkt. No. 17-1 at 20-21. Edwards was a middle school teacher, who may
or may not have taught King as one of the seven hundred students he teaches a

year for a class that meets for only six-weeks. Dkt. No. 16-20 at 7-8. Based

on this record, these relationships are tenuous, at best.

102

 
AO 72A
(Rev. 8/82)

 

5. Jane Ford

Jane Ford was a white female who was struck by the
prosecution. King challenged her strike as being improperly
motivated by discrimination based on Ford’s gender. The trial
court denied this challenge. The prosecution put forth two gender-
neutral reasons to the trial court. First, “she was a single
mother, had no family here, had children and no one to care for
those children.” Dkt. No. 16-28 at 25. Second, and the “primary
reason” was because of her “relationship with [intellectually
disabled] kids at school.” Id. She was a special education
teacher, and the only person that indicated that she enjoyed the

relationship with intellectually disabled persons. Id.

King argues that the Georgia Supreme Court’s finding that the
trial court did not abuse its discretion in finding that the strike
was proper was unreasonable for three reasons: (1) the Georgia
Supreme Court “unreasonably ignored both the inconsequential
nature of [Ford’s] testimony about her work with intellectually
disabled students (a one-word affirmative response to defense
counsel’s question about whether she enjoyed her job),” dkt. no.
65 at 101, and (2) “the host of prospective jurors who were
acceptable to the prosecution despite closer ties to individuals

with intellectual disability,” id.; and (3) the Court inaccurately

characterized one of the prosecution’s justifications when it

103

 
AO 72A
(Rev. 8/82)

 

stated that Ford was stricken “because she was a single mother who
would be financially burdened by jury service,” id. (quoting King,

539 S.E.2d at 796).

Even though the Georgia Supreme Court mischaracterized one of
the prosecution’s justifications, it was not unreasonable for the
Georgia Supreme Court to find that the trial court did not abuse
its discretion when it credited the prosecution’s “primary reason”
for striking Ford. It is axiomatic that “determinations of
credibility and demeanor lie peculiarly within a trial judge’s
province.” Flowers, 139 S. Ct. at 2244 (quoting Snyder, 552 U.S.
at 477). Thus, it was not unreasonable for the Supreme Court of
Georgia to find that the trial court did not abuse its discretion
in determining that the. prosecution’s “primary reason” for
striking Ford was gender-neutral and sincere—and thus that the
strike was not motivated in substantial part by discriminatory
intent. Finally, with the exception of Dennis: Reynolds, King’s
argument that Ford was treated differently than the other females

because she was female is illogical.”
6. Barbara Dean

The final challenged strike properly before the Court was

against Barbara Dean, who was also a white female. The

 

22 King argues that because Ford was female she was treated differently than
other females who also interacted with intellectually disabled people.

104

 
AO 72A
(Rev. 8/82)

 

prosecution’s proffered gender-neutral justification was that “her
stepson [who was a possible state witness] was shot by Darren
Crosby, who is a potential witness in this case and who is the
brother of Karen Crosby.” Dkt. No. 16-28 at 20. King argues that
the prosecutor’s discriminatory intent was obvious because he did
not ask Dean “a single question about her relationship to these
two state witnesses or her knowledge of the alleged attack, even
after defense counsel had questioned her about her familiarity
with state witnesses.” Dkt. No. 65 at 105. Further, when the
defense argued that Dean was unconstitutionally struck because she
was female, the prosecutor laughed, which shows he was acting with

discriminatory intent. See Dkt. No. 16-28 at 29-30.

Again, King cannot meet his burden under AEDPA. Although the
prosecutor did not ask Dean any questions, the prosecution already
knew that her stepson, a possible state witness, was shot by Darren
Crosby, another possible state witness and brother of the victim.
See Dkt. No. 16-28 at 43 (“I happen to know that Barbara Dean’s
stepson was shot by Darren Crosby. I don’t have to ask them and
embarrass them about that information. I don’t have to go into
it. If I know it and can reasonably verify it’s accurate, I’ve
got a right to rely on that no matter what, just like defense
counsel does.”). Even though the prosecution did not ask Dean
questions regarding this relationship, it was not unreasonable for

the Georgia Supreme Court to find that the trial court did not

105

 
AO72A
(Rev. 8/82)

 

abuse its discretion in finding that the prosecution’s

justification was both gender-neutral and credible.
V. Certificate of Appealability

Federal Rule of Appellate Procedure 22(b)(1) provides in
relevant part: “In a habeas . corpus proceeding in which the
detention complained of arises from process issued by a state court

the applicant cannot take an appeal unless a circuit justice
or a circuit or district judge issues a [COA] under 28 U.S.C.
§ 2253(c).” Under 28 U.S.C. § 2253(c) (2), a COA should be issued
“only if the applicant has made a substantial showing of the denial
of a constitutional right.” The United States Supreme Court has

recently reemphasized that “(t]he COA inquiry . . . is not

coextensive with a merits analysis.” Buck _v. Davis, 137 5S. Ct.

759, 773 (2017). Rather, at this stage, “the only question is
whether the applicant has shown that jurists of reason could
disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed

further.” Id. (internal quotation marks and citation omitted).

Here, King has made a substantial showing of the denial of a
constitutional right with respect to his Batson claims and the
issues pertaining thereto. The Court finds that “jurists could

conclude the issues presented are adequate to deserve

106

 
AO 72A
(Rev. 8/82)

 

encouragement to proceed further.” Id. (internal quotation marks
and citation omitted). Accordingly, King is GRANTED a Certificate
of Appealability as to (1) whether he is entitled to de novo review
of these claims under 28 U.S.C. 2254(d)(1) because the Georgia
Supreme Court unreasonably applied Batson; and (2) whether the
Georgia Supreme Court’s decisions that the trial court did not
abuse its discretion in finding that Batson was not violated with
respect to Burkett, Vann, McCall, Dean, Ford, and Gillis were

unreasonable.

As to King’s remaining claims, the Court DENIES a Certificate
of Appealability finding that no jurist of reason could disagree
with the Court’s conclusions on the issues presented in these

claims.
CONCLUSION

For the reasons provided above, King has failed to establish
that he is entitled to relief under 28 U.S.C. § 2254. Accordingly,

his petition for a writ of habeas corpus is DENIED.

King is, however, GRANTED a Certificate of Appealability on
the issues of (1) whether he is entitled to de novo review of these
claims under 28 U.S.C. § 2254(d)(1) because the Georgia Supreme
Court unreasonably applied Batson; and (2) whether the Georgia

Supreme Court’s decisions that the trial court did not abuse its

107

 
AO 72A
(Rev. 8/82)

 

discretion in finding that Batson was not violated with respect to

Burkett, Vann, McCall, Dean, Ford, and Gillis were unreasonable.

SO ORDERED, this 24th day of January, 2020.

OG

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

108

 
